 MORRISONCAFETERIA COMPANY, INC.593Morrison Cafeteria Company,Inc.andMorrisonFood Service of Alabama,Inc.andHotel&RestaurantEmployeesandBartendersInternationalUnion,Local-176,AFL-CIO. Cases15-CA-2635 and 15-RC-3029November 17, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn September 26, 1968, Trial Examiner A BruceHunt issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision.He further found that the Respondentshad not engaged in certain other unfair laborpracticesalleged in the amended complaint andrecommended that such allegations be dismissed. Healsorecommended that the objections to theelections inCase 15-RC-3029 be sustained, theresults of the elections be set aside, a second electionbeconductedamong employees of MorrisonCafeteriaCompany, Inc., and that that case beclosed insofar as it involves Morrison Food Serviceof Alabama, Inc. Thereafter, the Respondents filedexceptions to the Trial Examiner's Decision and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings," conclusions, and recommendations of theTrial Examiner except as modified belowWe find, in agreement with the Trial Examiner,that the Respondents violated Section 8(a)(1) of theAct by (1) threats that the Respondents would nothave a union and would close the Mobile cafeterias;(2) requests to employees to report to managementifanyone spoke to them concerning the Union; (3)The Respondents except to the credibility resolutions made by the TrialExaminer It is the Board'sestablishedpolicy notto overrule a TrialExaminer's resolutions as to credibility unless the clear preponderance ofallthe relevant evidence convinces us that they are incorrect Such aconclusion is not warranted hereStandard Drv Wall Products.Inc . 91NLRB 544, enfd188 F 2d 362 (C A 3)We note that the Trial Examiner'sDecision,apparently inadvertently,inone instance referred to the date of the Union'sletter requestingrecognition and bargaining as June 20,1964, rather than December 20,1964, the correct daterepeated inquiries of employees concerning theirattendance at union meetings; (4) inquiries as tohow employees intended to vote in the-election,(5)promises of wage increases after the election; (6)threats- of discharge of employees who joined 'orvoted for the Union, and (7) attempts, includingletters to all employees signed by President Gibbons,to instill in the employees a sense of fear thatunionization would bring on strikes and a loss offobs.'We further find, for the reasons stated by theTrialExaminer, that the Respondents violatedSection 8(a)(3) and (1) by the discharge of sevenemployees for their union activities.The Trial Examiner found, and we agree, that theUnion represented a majority of the employees inthe appropriate unit at the Dry Dock cafeteria' andthat a bargaining order is appropriate. We find thattheRespondents' extensive violations of Section8(a)(I)and (3) would reasonably be expected tohave the effect of undermining the,Union's majority,and that they' destroyed the conditions necessary tothe holding of a free and fair electionWe concludethat, in order to protect the statutory rights andinterests of employees and to remedy the violationsof Section 8(a)(I) and (3) committed, it is essentialthat the RespondentMorrison Food Service ofAlabama, Inc., be ordered to recognize and bargainwith the Union as the statutory representative of itsemployees for the purposes of collective bargaining.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondents,Morrison Cafeteria 'Company, Inc ,andMorrison Food Service of Alabama, Inc.,Mobile, Alabama, their officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinThe Gibbons letters, particularly when considered in context withRespondents'otherunfairlaborpracticesand communications toemployees, are fairly to be viewed, in the opinion of a majority of thePanel, not as an honest prediction, but as an implied threat, so intendedand understood, that Respondents would not bargain in good faith with theUnion even if it was selected by the employees, but would instead force theUnion to strike with a consequent loss of jobs and other economicdetriment to employeesMember Zagoria would not find the Respondents'letters violative of the Act SeeGeneral Automation Manufacturing, inc ,167 NLRB No 66, fn 7Over the Respondents' objection, the Trial Examiner permitted theGeneral Counsel to litigate the employee status of Jeanette Yeager, whoobtained a substantial number of the Union's designation cards AlthoughYeager had been found to be a supervisor in the prior representation case(15-RC-3029), in which the General Counsel was not a party, the TrialExaminer found, on the evidence presented in this proceeding, and weagree, that Yeager was not a supervisorWe further find that the TrialExaminer was correct in permitting the status of Yeager to be litigatedbefore himClothingWorkers vN L R B (Sagamore Shirt Co ).365F 2d 898 (C A D C ).Heights Funeral Home, Inc v N L R B,385 F 2d879 (C A 5)'N L R B v Gissel Packing Company,395 U S 575,George A Angle,d/b/a Kansas Refined Helium Company,176 NLRB No 115179 NLRB No. 97 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodified. Delete in paragraphs A,2,(c) and B,2 ofthe Recommended Order the words, "to be preparedby this RespondentIT IS FURTHER ORDERED that the elections held inCase 15-RC-3029 on April 15 and 16, 1965, be, andthey hereby are, set aside, and that that case beremanded to the Regional Director for Region 15for the purpose of conducting a new election amongemployees of Morrison Cafeteria Company, Inc., atsuch time as he deems the circumstances permit thefree choice of a bargaining representative, and thatthat case be closed insofar as it involves MorrisonFood Service of Alabama, Inc.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA BRUCE HUNT, Trial Examiner: These consolidatedcases involve allegations (I) that the Respondents,Morrison Cafeteria Company, Inc and Morrison FoodService of Alabama, Inc , violated Section 8(a)(1) and (3)of the National Labor Relations Act, as amended, 29U S C Sec. 151,etseq ,and (2) objections to twoelections filed byHotel& Restaurant Employees andBartenders International Union, Local 176, AFL-CIO'On various days during August 1966 and March 1967, 1conducted a hearing at Mobile, Alabama, at which theGeneral Counsel and the Respondents were represented Aprocedural issue concerning objections to- one of theelectionsisdiscussedhereinafterBy stipulationofcounsel, the record in this proceeding includes the recordon remand, made on August 3 and 4, 1966, and March 15and 16, 1967, inMorrison Cafeterias Consolidated, Incand Morrison Cafeteria Company of Little Rock, Inc ,Case 26-CA-1520, at -which I was the Trial Examiner,herein sometimes called the Little Rock case The-Board'sdecision and my original decision in that case are reportedat 148 NLRB 139 My supplemental decision in that caseisTXD-519-68, issued simultaneously herewith.' Upon theentire record and my observation of the witnesses, I makethe followingFINDINGS OF FACTITHE RESPONDENTS AND THEIR PARENTCORPORATIONMorrison Cafeteria Company, Inc (Morrison CafeteriaorMorrison's), and Morrison Food Service of Alabama,Inc (Morrison Food Service or Morrison's), are Alabamacorporations having their principal offices inMobile,Alabama. The former operates two cafeterias in Mobileand the latter operates cafeterias in Alabama for use byemployees of industrial employers, schools, hospitals, andother installations. Each of the Respondents annually hasa gross revenue exceeding $500,000 and receives- productsvalued in excess of $50,000 which are shipped to it-directlyfrom points outside the State of Alabama I find that theRespondents are engaged in commerce within the meaningof the Act.The complaint alleges, and the Respondents deny, thattheRespondentsarewhollyowned subsidiaries ofMorrisonCafeteriasConsolidated,Inc(MorrisonConsolidated), have common offices, interlocking Boardsof Directors and substantially the same corporate officers,and constitute a single integrated business enterprise Thisallegation is supported by the record' JH Gibbons isthe president of Morrison Consolidated and all of itssubsidiaries,the latter being the corporations whichoperate the cafeterias James H. Holland is an officer anddirector of the parent corporation and an officer in eachbf the subsidiariesHis testimony in the Little Rock caseon remand, which is a part of the record here, is that heregards the entire enterprise involving the parent and itssubsidiaries as one company Thus, he referred to himselfas "[v]ice president of the whole company." John W. HillisavicepresidentofMorrison Food Service andMorrison ConsolidatedHe testified for the Respondentsin the instant case that Morrison Consolidated "is thecompany itself."MorrisonConsolidated isnotarespondent in this proceeding11.THE UNIONHotel& Restaurant Employees and BartendersInternationalUnion, Local 176, AFL-CIO, is a labororganization which admits to membership employees ofthe Respondents.III.THE UNFAIR LABOR PRACTICESA The IssuesDuringSeptember1964,theUnionbegananorganizational campaign among employees at the twopubliccafeteriasoperatedbyMorrisonCafeteria inMobile, one located on Royal Street and the other onHighway 90 During November 1964, the Union began itsactivity at a cafeteria operated by Morrison Food ServiceinMobile upon the premises of Alabama Dry Dock andShipbuilding Co for employees of the Dry Dock Thoseemployees are represented by a labor organization, andone of that organization's members, Milford ("Sonny")Yeager, took an active part in the organization ofMorrisonFood Service's employees in the cafeteriaYeager'swife,Jeanette,worked forMorrison FoodService, and she too took an active part in the Union'sorganizational efforts at the Dry Dock cafeteria One ofourmain issues is whether Jeanette Yeager was asupervisor within the meaning of the Act If she was,many of the applications for membership in the Unionwhich employees of Morrison Food Service signed maynotbecounted in determining whether the Union''Charges werefiled in Case 15-CA-2635 on April 16 and May 10, 1965,and March28, 1966 A complaintwas issued on January 18, 1966, and onthe same daythe Regional Director issued(I) an order directing a hearingon objections to elections which had beenfiled by the Union in Case15-RC-3029 and (2) an order consolidating the casesOn April 14, 1966,the Regional Director issued an amended complaint and notice of hearingAs more fully set out in TXD-519-68,counsel for the GeneralCounselmoved that I consolidatethe Little Rock case with theinstant cases forhearing,and I sustained objections to the motionwhich counsel for thevarious respondents filed'Inmy original decision in the Little Rock case,Imade certain findingsconcerningMorrison Consolidated and its relationship to its subsidiarycorporationsEg, 148 NLRB at 140 and 145 Those findings were basedin part upon admissions In my Supplemental Decision in the same case,issued simultaneously herewith, I made like findings It should be notedthat only the record in that case on remand is a part of the record here Itshould be noted additionally that,while all of the record on remand isrelevant here on the issues of credibility,some of the evidence related toalleged events outside Mobile, Alabama, involving subsidiary corporationswhich are not respondents here- MORRISON CAFETERIA COMPANY, INC.possessed majority status at the cafeteriaOther principalissues are whether the Respondentsinter aliainterrogatedand threatened their employees, and promised employeesbenefits,asmeans of undermining the Union, andinvalidlydischarged certain employeesThe remainingprincipal issues are whether there is merit in the Union'sobjections to elections,whether the objections to theelection at the Dry Dock cafeteria may be considered byme, and whether, in the light of the facts recited below,Morrison Food Service -should be required to bargaincollectivelywith the Union as the representative ofemployees at the Dry Dock cafeteria -B PrefatoryStatementBy letter of December 20, 1964, M B Race, arepresentative of the Union, wrote to Gibbons, presidentof the Respondents and their parent corporation, sayingthat the Union represented a majority of the employees ofMorrison Food Service at the Dry Dock and of MorrisonCafeteria at the two public cafeterias, and requestingrecognition and negotiationsOn December 28, Gibbonsrepliedon the stationery of the parent corporation,decliningtomeetwithRace and saying that theRespondents doubted the appropriateness'of the unit andthat the Union possessed majority status at any of thethree locations.Also on December 28, Race filed apetition in Case l5-RC-3029 with the Board's RegionalOfficeOn January 26, 1965, a hearing was held upon thepetitionOn March 18, 1965, the Regional Director issuedhisDecision and Direction of Election in which he found,inter alia,that the single unit requested by the Union wasinappropriate,andthatinstead,'ascontendedbyMorrison's, the employees at the public cafeterias and theemployees at the Dry Dock cafeteria constituted twoseparateappropriateunitsOn April 15 and 16,respectively, elections were held at the Dry Dock cafeteriaand at the public cafeterias The Union lost both elections.Subsequently, the Union filed its objections, dated April22, 1965, to alleged conduct by the Respondents affectingthe results of both elections ° We turn now to acts of theRespondents prior to the electionsC Events and ConclusionsIEvents at the Dry Dock cafeteriaThis cafeteria was operated by Morrison Food Serviceon the premises of the Dry Dock for use by employees ofthe latter. The contractual relationship between the twoemployers is one whereby Morrison Food Service cancease its operation of the cafeteria upon 30 days' notice totheDryDock Company At times material beforeFebruary 1, 1965, Theodore Rehwinkel was the managerat the cafeteriaHe is still in the employ of MorrisonFood Service Between February I and March I, 1965,EverettMills, the production and procedures supervisorforMorrison Food Service, was acting manager at thecafeteriaOn March 1, Clifford Waldron became themanagerThe assistantmanager was Bessie SweeneyHastingsHastings was a witness for the General Counsel, andcertainmatters relating to her credibility will be recitedbefore there is a discussion of her testimony concerningalleged unfair labor practices and her conversations withThe Respondents have preserved their positions in respect to certainissues in the representation case595other representatives of managementHastings beganwork for Morrison Food Service in 1958 or 1959 andadvanced to the position of assistant manager at the DryDock cafeteria She was discharged during the latter partof 1965 because of an altercation in the cafeteria betweenherself and the man named Hastings to whom she wasmarried at the time of the hearing She testified that shefelt"[a]bsolutely" thatMorrison Food Service had been"quite unjust" in discharging her and that she should havebeen transferred "somewhere else" in view of her lengthof service and the fact that she had lost four fingers and apart of the thumb of her right hand while at workWhiletestifying, the stump of Hastings' hand was enclosed in aglove except when she removed it momentarily to disclosethe lost portionsHer uncontradicted testimony is that shehad been directed by a superior to grind hamburger, thatshe had protested even to the point of tears that she didnot know how to use the grinding machine, and that theresult of following her superior's order was the injury toher hand. Notwithstanding Hastings' strong feelings thatshe had been treated unfairly, she did not respond to twosubpoenas and testificandumwhich were served upon herby undisclosed means A third subpena was served by aUnited States marshal, and she then came to the hearingAdditionally, by her demeanor, she did not impress me aseager to testify against Morrison Food Service or as beingwilling to falsify because of her strong feelings toward thatrespondentDuring December 1964, shortly after organizationalactivitybegan at the Dry Dock cafeteria, an employeenamed Jean Young signed a union card Young toldHastings that she had done so and that another employee,JeanetteYeager,was active in behalf of the UnionHastings had not known of the organizational movement,and she told Rehwinkel of it Thereafter, Hastings spokewith Rehwinkel about the Union upon various occasions,and at times additional personsinmanagement werepresentAt the first of such conversations, Mills waspresentAccordingtoHastings,whose testimony I credit,MillsandRehwinkel "were talking back and forth,"saying that "[w]e would -decide who was the strongestmember in the union and that we would make it rough onthem to try to get them to quit," and that Rehwinkel saidthat "he knew that Yeager was involvedin the uniondeeply.and that he would find ways and means to tryto get rid of her."'The quoted remarks amongrepresentativesofmanagement,nothavingbeencommunicated to employees, do not constitute violationsof the Act, but the remarks have probative value inresolvingotherissues,hereinAdditional conversationswhich Hastings had with representativesof managementare discussed hereinafter, particularlyin sectionIII,E, 3,"The question whether Yeager was a supervisor."6'Rehwinkel acknowledged that he spoke to Hastings of "plans to ineffect hound employees out of their employment,"but he also testified thatthere were"no actual plans,"that there was dust the one conversation inwhich he spoke of "mak[ing] things hard for the[union] leaders,"and thatthematter did not reach the point of formulating plans Rehwinkeltestified also that he"believe[d] possiblyMrs Yeager'sname may havebeen brought up" in the conversationMills testified that, at timesmaterial, he"was in contact with"Hastings "probably every day" andthat he spoke with her about the organizational campaignMills testifiedfurther that he did not regard Yeager as the leader of the campaign, butthat he had"a feeling,"probably gained from management, that Yeagerfavored the Union, and that Hastings never told him the names ofemployees who she thought favored it'There is testimony by Hastings,denied by Mills, that he spoke to her ofthe closure of a Morrison cafeteria in Little Rock I need not recite theevidence and resolve the credibility issue because no employee overheard 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDJosephineWeaver was hired by Rehwinkel on January12, 1965 She testified that he said to her on that day that"he was having trouble with the union and if anybody saidanything to [her] about the union, to come and tell him "The fact is that Rehwinkel read to her a typed statementof nearly I page, letter size, which was read to allemployeeswhowerehiredaftertheorganizationalcampaign began The statement's second sentence is that"[y]ou are just beginning as a Morrison employee and it isimportant for you to get off on the right foot," and therefollow references to the Union and to management'soppositiontoitWeaver'squotedrecollectionofRehwinkel's remarks was a. reasonable understanding ofthe following paragraph from the statement.So let me repeat - We do not want a union in hereand we hope that you will never become involved with aunion If anyone pushing the union approaches you ortries to get you involved, I would like for you to tell meabout it I would like for you to come to me and tellme if anyone tries to get you signed up with the union.That is the only way I can make certain that you haveall the facts and completely understand the company'sposition and its side of the storyAnotheremployee,DeloresAlford,washiredbyRehwinkel on January 14, 1965 She attributed toHastings remarks similar to those attributed by Weaver toRehwinkel. According to Alford, on the day when she washired,Hastings "asked [Alford] if anybody come up to[Alford] with a union card or a piece of paper for [Alford]to sign, to bring it directly to [Hastings] and show[Hastings]who gave [Alford] the card " On the otherhand, when Hastings testified, she was asked by counselfor the Respondents whether she told Alford "that ifanybody handed her a union card or spoke to her aboutthe union, to come tell you immediately," and Hastingsanswered in the negative Hastings was not asked whethershe read the prepared statement to Alford or to any othernewly hired employee, and it is a reasonable inferencefromRehwinkel's testimony ("we read" the preparedstatement to new employees) that Rehwtnkel was not theonly representative of management at the Dry Dockcafeteria who read it I conclude that Hastings read it toAlfordThe complaint alleges that Rehwinkel "[c]reated theimpressionamong [the], employees that their unionactivitieswere under constant surveillance." Zella Morris,an employee, attended several union meetings Accordingthe remarks attributed by Hastings to Mills, nor were the remarks latercommunicated to an employee On the other hand, I note that the issuewas appropriate for resolution in the Little Rock case, and I resolved it inmy Supplemental Decision'The transcript reflects an oral amendment to the complaint by whichunfair labor practices are attributed to Hastings The amendment is verylimited,however In this connection,there is testimony by Annie Smith, anemployee, that Hastings asked her "how [she] felt about the union," towhich she replied that she"had heard so much" and"had been pulledfrom one side to the other"that she "wasn't sure"On the other hand,Hastings, when asked "Now,you did not ever question Ann Smith aboutthe union, did you," answered in the negative Hastings testified furtherthat employees"would come in and talk about"the Union and would askher opinion, and that upon such occasions she "talked to them how theyfeltabout it " The amendment to the complaint covers only allegedremarks(interrogation and instructions)byHastings to Alford duringJanuary 1965It is too limited to embrace Smith's testimony It also is toolimited to embrace the testimony of Alford and Smith, about whichHastings was not questioned specifically, that on April 15, 1965, followingthe election at the Dry Dock cafeteria,Hastings told them that she knewhow the employees had voted and named certain ones as having voted forthe UniontoMorris, the meetings were held at night and on themorning after each meeting Rehwinkel asked her whattime she had arrived at home after the meeting ended. Shetestified further that after the first such question, sheanticipated the later ones and made a point of noticing thetime of her arrival at her home in order to be able toanswerMorris, a baker at the cafeteria, had worked alsoinRehwinkel's home. On cross-examination, she testifiedthatRehwinkelwas not unpleasant in asking hisquestions, that he had "a teasing way about it," and thatshe"didn't think anything of it at the time " Thisquestion and answer followedQ You say you didn't think anything of it at thetimeYou weren't offended or scared or anything likethat9A No, sir, cause I didn't think anything about it,evenwhen we was trying to get the union, I neverthought it meant no harm to the company because thewhole twenty years, if I might say so, I have put mywhole heart and mind in my work and my job.Morrisbeganwork in the Morrison chain duringNovember 1942Sheworked inMobile for bothRespondents and in Florida for another subsidiary ofMorrison ConsolidatedOn March 8, 1965, as describedhereinafter,Morrison's constructively discharged her inviolation of Section 8(a)(3) and (1). Morris impressed meas a reliable witness and I credit her testimony concerningRehwinkei's questioningHis contradictory testimony, andmy reasons for rejecting it, are recited in the footnote "Millshasbeen identified as the production andprocedures supervisor who acted as manager. of the DryDock cafeteria for 1 month after Rehwinkel's transfer toanother location.Prior to Rehwinkel's departure onFebruary 1, 1965, however, Mills visited that cafeteriaupon a number of occasions. An issue is whether Millstalkedwith several employees individually and maderemarks violative of Section 8(a)(1). Morris testified, andIfind, that she talked with Mills about three times, thatupon the first occasion she was directed by Rehwinkel toseeMills in the executive's dining room, that Millsinquired whether she had attended union meetings, thatshe answered affirmatively, that, he said that he wassurprised at the "older hands," that he asked what theUnion could make management do, that she answeredthat she wanted better conditions because she was beingpaidonly$1 15 hourly after more than 20 years''Rehwmkel testified that he never asked Morris what time she arrived athome from a union meeting He testified also that the only employee withwhom he spoke about the Union is Helen Brown According to Rehwinkle,Brown would come to him whenever he appeared to be alone and volunteerinformation concerning"attending meetings, about how she thought someemployees felt about the union activities,"but in elaboration of Brown'sremarks to him, Rehwinkel testified that she said"that some of theemployees were dissatisfied-with this union activity" and that she did notmention any names On the other hand,Hastings testified that fouremployees,Brown,EstelleBlackmon,PeggyLassiter,andWilliamRobinson,attended union'meetings and reported to management on "whowas active and who wasn't" There are two employees named WilliamRobinson and I do not know to which one Hastings referred DuringDecember 1964, Brown,Blackmon, Lassiter, andWilliam F Robinsonsigned union cards which are combination applications for membership andauthorizations to bargainWilliamLRobinson, a witness for theRespondent on the subject of Yeager's alleged supervisory status, testifiedthat he signed a union card,but it is not in evidence I credit Hastings'testimony that employees reported to management after union meetingsand I discredit Rehwinkel's testimony that Brown did not disclose namesin talking with himMoreover,as will appear in the discussion of Yeager'salleged supervisory status,Rehwinkel gave exaggerated and unreliabletestimony on that subject MORRISON CAFETERIA COMPANY, INC.employment,. and that he said that he had learned that onereason for the union movement was to have Rehwinkelremoved as manager, to which she replied that she did notthink so A day or so later, Morris entered a dining roomthat the "older hands" were "trying to get a union "Morris said that they were trying to better theirconditions, and Mills said that she should think about herchildren, her family and who would pay the rent A fewdays later, when Mills was alone in the dining room,Morris went to him and said that she had heard thatBrown had told him that all employees except RichardFultz and' Morris were against the Union, that Brown didnot know what Morris had "on [her] mind," and Millsacknowledged that Brown had told him soWeaver testified, and I find, that about 2 weeks afterwithMills in which he said,inter alia,'.thatMorrison's"wasn't going union," that the Union "wasn't any goodand that they would close the doors before they would gounion"10Alford testified, and I find, that duringFebruaryMills said to her,inter alia,that, if the Unionshould become the employees' representative, they wouldfood."Mills also spoke with Alford upon a subsequentoccasion, this.time in the presence of Annie Smith and acook who may have been James Miller Mills spokeagainst the Union and utilized photographs of individualson strike elsewhere, saying that a strike by employees ofthe cafeteria was a possibility in the event of unionizationMills also said that employees would be required to puncha timeclock in the same event.' n Another employee withwhom Mills talked in private is Alice Ward who hadsigned a union card She testified, and I find, that Millssaid "that Morrison wasn't going to have no union," andasked whether she was "going to vote for the union," towhich' she replied that she did not know She testifiedfurther, and I find, that Mills spoke of employees' havingto punch a timeclock and of being docked for tardiness "'Mills denied that he had the conversations with Morris except totestifythatMorris accused him of having said that only she and Fultz were "stillfor the union,"towhich he responded that he had not said so Oncross-examination,Mills testified that "Brown probably told[him] fivedifferent things at five different times,"all of which were"[g]eneralities"concerning"our union problems"which had been expressed to Brown bycustomers of the cafeteria who worked for the Dry Dock company Millstestified also that Brown said nothing to him about whether employees ofthe cafeteria favored or opposed the Union, that he- had thoughts on thesubject based upon discussions,but that he could not "make any specificstatement"about the discussions because they had taken place 2 yearsbefore he testifiedAs will appear,Mills participated in the constructivedischarge of Morris,and his testimony on that subject is not worthy ofbelief"Mills denied that he made such remark On cross-examination, he wasasked whether he spoke to employees individually about the Union Heanswered affirmatively,and was asked to identify the employees withwhom he remembered having talked He answered that he did not believethat he "could mention any particular person"and that he expected thathe had talked"to every one of them at one time or another"in discussionswhich he initiated for the purpose of presenting management's"views onthe union" by use of material which had been provided for that,purposeThe record contains copies of much,if not all, of the written material thatMornson's gave to the supervisors I am convinced that many supervisors,in talking with employees,disregarded the guidelines of the material in thebelief that their conduct would be approved Indeed, as will appear, somesupervisors heard persons high in management baldly threaten employees"The employees were not required to punch timeclocks or to pay fortheirmeals at the cafeteriaMills denied that he made the remarksattributed to him by Alford"Alford and Smith testified concerning the conversation,but only Alfordattributed to Mills the remark about punching a timeclock Smith was not597Upon one occasion prior to the election, all employees.of the cafeteria were assembled to hear an address byMillsWeaver testified thatMills said that "Morrisonswasn't going union," that the cafeteria was being operated,on "a thirty day system" and that the cafeteria would beclosed "before they would go union " Ward testified thatMills said that the cafeteria was being "run on a thirtyday basis" and that it would be closed before "they wouldhave a union."'° Mills' version is as followsThis was at the beginning when I first went overthere [to the cafeteria] and the purpose in meeting wasto inform the employees of the reason for me beingthere, which was not a common occurrence That I wasthere to present the company's views on the union ThatIwanted them at any time to feel free to ask me anyquestions that were not clear in their mind and mainly Iwanted them to continue doing their jobs, dust as theyhad always done and not to let me interfere with themThat is all I saidMills denied that he threatened closure I have expressedmy inability, to creditMills' testimony when it is inconflictwith that of witnesses who impressed me astruthful. I credit the testimony of Weaver and Ward, andfind accordinglyThe remaining supervisor at the dry dock cafeteria whointerrogated employees about the Union is Waldron, themanager there for a period beginning on March 1, 1965The testimony presentsmore difficultproblems incredibilitypartly becauseWaldron was on the witnessstand a very short time (his testimony is included in eightpages of the transcript) in which his principal answerswere denials that he had made particular remarksAdditionally,unlikeMillsandcertainotherrepresentativesofmanagement,Waldronwasnotinterrogated about other issues in the case so as to affordan opportunity in which his credibility could be bettertested ' SNevertheless,Idecide the credibility issuesagainstMorrison's because the witnesses for the GeneralCounsel impressed me as reliable and because the remarksattributedby them to Waldron are consistent withremarks made to employees by other representatives ofmanagement.Waldron asked Ward how she intended tovote, saying that "Morrison wasn't going to have anyunion," that the cafeteria "would close first," and that awage increase would be granted after the'election Therecord does not disclose whether Ward- replied It doesdisclose, however, that wage increases were subsequentlyasked whether Mills made such remark Miller was not a witness TurningtoMills'version of the conversation, he testified that he used photographsof strikers in talking with small groups of employees when he sought topresentmanagement'sviews,but he denied that he spoke of punching atimeclock"Mills was not asked about his conversation with Ward He denied,however, that he said to any employee that union representation wouldresultinemployees'punching a timeclock and being dockedOncross-examination,he answered negatively the question whether he eversought "to find out how an employee felt about the union ""The cross-examination of Ward reflects that she gave an affidavit tothe General Counsel The only part of the affidavit which is recited in therecord is a port ion relating to Mills'private conversationwithWard Thatportion does not attribute a threat of closure to Mills, and Ward did nottestify that he made such a threat in their private conversation"I have said that Mills' unreliability as a witness is demonstrated, inpart, by his testimony concerning the termination of Morris' employment,to be discussed hereinafterWaldron had been manager of the cafeteria forabout I week when that termination occurred The testimony of Mills andMorris reflects that,Mills discussed withWaldron a proposal to transferMorris from one shift to another The record does not reflect that Waldronwas otherwise involved in the termination 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrantedOn the day of the election, Waldron, told Weavernot to vote for the Union because "if the union winsMorrison will close up first."16 Waldron spoke with Zeolia,Chestang upon three occasions. About April 1, she wascalled toWaldron's office where he told her that he hadheard that she had done "a mighty bad thing." She askedfor an explanation, and he said that he had heard that shehad joined the Union She answered, "that's right."Waldron said that the Union was no good, and Chestangreplied that her husband belonged to, a labor organization"and it's good."Waldron said that the Union was not,adding that he had changed the minds of employees, thathe would like to change her mind, and that if she was"withMrs Yeager, Mrs Yeager can't give [her] a fob"On the next morning, Waldron went to Chestang's placeof work and suggested that Chestang go to Mills and saythat she had changed her mind about the Union Chestangrefused to go A few days before the election, WaldroncalledChestang to his office where he said that he "hadalready had to let one girl go because she was working forthe union, and he didn't want to have to let [Chestang] gotoo "" Chestang responded that she was employed byMorrison's and that she "wasn't working for the union "1sJohn W. Hill has been identified as a vice president ofthe parent corporation and of Morrison Food Service Heis in charge of the food service operations performed bythe latter corporation, of which the cafeteria at the drydock is one. During, early 1965 and prior to the election,Hill visited that cafeteria and addressed the employees. Aprepared speech is in evidence and the factual issue iswhether Hill departed from the text. Before the conflictingevidence is recited, portions of the text will be consideredHill expressed strong opposition to the Union, saying,inter alia,that management would "use every legal meansto keep the Union out," that management knew- its rightsand "intend[ed] to stand up for those rights," and thatmanagement, not the Union, had the employees' "bestinterests at heart "Much emphasis was placed upon thepossibilityof a strike and the consequences thereof toemployees Hill saidSuppose the union won an election here and then thecompany didnotagree to the union's demands andcontract proposals - what could the union do about it?There is only one true answer to that questionTheunion would callyouout onstriketotryto get thethings the union organizers promised to get for youThird.and this is the most important thing of all -if you go out on strike you can lose your job foreverIfthe union calls you out on strike over the things it has"The election at the dry dock cafeteria was held on Apnl 15, 1965Weaver gave the date of the conversation with Waldron 'as April 16,howeverOn cross-examination, she was asked whether she was absolutelycertain that the date was the 16th, and she answered affirmatively She wasnext asked whether there was any question in her mind about the date, andshe responded, "No, it (Waldron's remarks] was made that morning beforewe voted ""Mofris' employment had been terminated She is the only womanwhose termination of employment at the Dry Dock cafeteria has beenalleged as a violation of Section 8(a)(3)-"Waldron denied that he made the remarks attributed to him by theemployeesHe testified further that his superior, Mills, instructed him notto talk with employees about the Union, and that he followed theinstructionsOn the other hand, there is testimony by Hastings,contradictedbyWaldron, that she overheardWaldron talking toemployees concerning the Unionbeen promising,. the company is perfectly free, underthe law, to hire permanent replacements for you Oncethishappens, the company = is under no obligation togive you your job back I want torepeat that,becauseitis,economic strike, the company is free to hire permanentreplacement for you. If you are replaced during a strike- your lob is lostThousands of union members havelosttheir jobs this way and the same thing couldhappen here if the union got in Morrison's,.Hill, as a witness, volunteered that he did not write thespeechA reader who is knowledgeable in labor law willrecognize that the author sought to utilize the doctrine ofthe line of cases beginning withN L R B v MackayRadio & Telegraph Co ,1304(1938), that employers are free to replace economicstrikers,asdistinguished, fromunfair labor practicestrikers,atany, time prior to their unconditionalapplicationsforreinstatement."ButHilldidnotdistinguish between the rights of the two types of strikers,nor did he say that management would bargain with the,Unionif itshould win the election Indeed, as will berecited,heextemporized by saying that, managementwouldnotbargain. Bearing in mind the composition ofHill'saudience,allcafeteriaworkers such as servers,maids,cooks and dishwashers, the implication of Hill'swritten remarks was that the loss of jobs was the price tobe paid by employees who chose to exercise their statutoryright to strikeTurning to the question whether Hill made remarks inaddition to those in the prepared text, he testified, thatthere were no introductory remarks other than those thatappear in the text, that he did not depart from the text inspeaking to the employees, that his final remarks were theclosing remarks of the text, and that he left the room inwhich the employees had been assembled immediatelyupon concluding his remarks He denied that he made anythreat that the cafeteria might be closed. On the otherhand, several employees and Hastings testified to thecontraryThe concluding paragraph of the text reads"That is all I have to say now except to remind you, inclosing, that this is serious and you should give it carefulthought I would hate to see any of you make a mistakeyou could always regret " Smith testified that when Hill"got through talking, I guess when he got through helooked up at us and he told us that Morrison wasn't goingunion and if they went union, they were closing downbecause they weren't going to have anything to do withthe union " Hastings testified that Hill "read,his remarks,and then after he had finished reading, he talked " Shewas asked what Hill had said after he finished reading;and she answered "Well, now, he told the employees thathe did not believe a union would be good for MorrisonThat Morrison was in no position to have a union there,and before they would have a union in they would give thecafeteria up " Morris testified that Hill spoke "about theunion trying to get into the cafeteria," saying that"Morrison has never had a union and wasn't about. tohave one now because before they would let a union comein there they would close it down." Ward's recollection of"''[E]conomic strikers who unconditionally apply for reinstatement at atime when their positions are filled by permanent replacements (I) remainemployees, (2) are entitled to full reinstatement upon the departure ofreplacements unless they have in the meantime acquired regular andsubstantially equivalent employment, or the employer- can sustain hisburden of proof that the failure to offer full reinstatement was forlegitimate and substantial business reasons,"The Laidlaw Corporation.171NURB No 175" MORRISON CAFETERIA COMPANY, INC.599Hill's remarks was that he "[s]aid Morrison wouldn't haveno union, they would close."Weaver testified that Hill"read from a paper and then talked afterwards," saying,inter alia,"that theywere not going union,that theywould close the doors before they would go union "20 Icredit the testimony of Hastings and the employees, and Ifind accordingly I do so for several reasons. First, tocreditHill'sdenial that' he threatened closure of thecafeteriawouldnecessitatefindingthattheotherindividuals named in this paragraph testified falsely ormistakenly ' I am convinced that they did not do so.Second,Hilltestifiedatlength thatYeagerwas asupervisor , His testimony in that respect, recitedhereinafter, is not believable and I do not regard him as areliable witnessThird, the text of the address by Hill wasused by another representative of management, Holland,inaddressing employees at the two public cafeterias inMobile and he too departed from the text, as describedhereinafter. Finally, other representatives of managementthreatened closure, and Hill's threat was consistent withthe Respondents' efforts to preventunionizationThe amended complaint contains allegations involvingcorporations.One allegation is that he threatenedemployees at the Dry; Dock cafeteria. That allegation isunfounded and should be dismissed because it involves aninstance of mistaken identity. Neither- Gibbons nor Hillhad an office in the cafeteria and they were not, wellknown to the employees. Hastings, assistant manager atthe cafeteria during the organizational campaign, testifiedthat she never saw Gibbons there Yeager, who beganwork at the cafeteria during 1955, testified that she knewof Gibbons, but that she was not sure that she couldrecognize him.Alford, in testifying concerningHill'sspeech, identified the speaker as Gibbons She was a newemployee and she testified that she never saw Gibbons orHill until the day -of the speechAccording to Alford,"everybody said that's Mr. Gibbons " The record is clearthat any employees who told Alford that the speaker wasGibbons were mistaken.Gibbons is the subject of another allegation, i.e , thathe threatened employees in communications which weremailedtotheirhomes.Therecipientsofthecommunications were the employees of both Respondentsat all three of the cafeterias .in Mobile. On February 3,1965, a letter over Gibbons' signature, on the letterhead ofthe parent corporation, expressed opposition to the Unionand said,inter alia,that unions had tried to organize"Morrison's" but had failed,31 that "[u]nion pressure onthis company, could lead toserious trouble,"that a strikewould hurt both the employees and "the company," andthat the"factsabout the union" would be brought to theemployees' attentionOn April 2, another letter on thesame letterhead had-as its theme."Unionscausestrikesand a strikemeansloss of payandloss of work "Anattachment to the letter contained a reproduction of anewspaper article concerning a strike at a laundry inanother city, and the attachment made the followingcomments about the article: (1) "Here is thePROOFthatemployees can lose their jobs in a strike!" (2) "Strikerscould not collect unemployment money" (3) "NationalLabor Relations Board told strikers their jobs werelost!- The company legally replaced them!" and (4) "Union"Yeager also testified about Hill's remarksHer memory was so poorthat she could not recall whether the speaker had been Hill or MillsAlford also testified concerning Hill's remarks,but she thought that thespeaker had been Gibbonslawyer admits-strikers cannotget their jobs back!" OnApril12,another letter onMorrisonConsolidated'sletterhead urged employees to vote against the Union, andcontained a facsimile of a ballot marked against theUnion with the closing statement,"You cansayNO tounion strikes,picket lines,loss` of work,dues, fees, andother union trouble by votingNO in the election " Uponundisclosed dates, additional material was brought to theemployees'attentionAn enclosure within pay envelopesread"What if you didnotget thispaycheckbecause of astrike?"Two bookletswere circulated among allemployeesOne is entitled"THETROUBLECAUSEDBY iA UNION STRIKE ANOTHERTRUESTORY,"and the other"THETRUESTORY of a UNIONSTRIKECALLEDBY- HOTEL ANDRESTAURANTWORKERS,UNION."2.Events 'at the Highway 90 cafeteriaHerbertDavis, a headwaiter and supervisor, was aleading figure in the Union's organizationalefforts at thiscafeteria.Timothy Reed was an assistant manager thereAbout January 1, 1965, when Davis was active on behalfof the Union, Reed inquired of Davis whether he hadheard about the "unionmess"attheRoyal Streetcafeteria,and, upon receiving an affirmative response,Reed said that employees at both cafeterias had signedcards. Reed asked that, if Davis should learn the identitiesof any signers, Davis inform him Davis promised to doso.The promise surely wasinsincere.Davis added thatReed hadnothingtoworry about at the Highway 90cafeteria. Because both Davis and Reed were supervisors,theGeneralCounsel does not contend that Reed'sremarks violated Section 8(a)(I). The evidence was offeredto show Reed's interestin learningthe identity of unionadherents 22Holland has been identified as an officer in the parentand subsidiary corporations The two public cafeterias inMobile are under his supervisionDuring January,Holland initiated two conversations with Davis at theHighway 90 cafeteria. The first one took, place in a roomin the cafeteriaHolland asked whether Davis had heardof the "unionmess" at the Royal Street cafeteria, andDavis replied that he had heard rumors. Holland then saidthat "we don't want a Union, we are not going to have aUnion," and that "the company wouldn't bargain with" aunion.Hollandsaid too that cards had been signed byemployees at both cafeterias and that, if Davis shouldlearnwho had been responsible for cards having beensigned at the Highway 90 cafeteria, Davis should let himknow.Davis,who was largely responsible himself,promised to do so. Again, the promise surely wasinsincereThe second conversation occurred outside thecafeteria.Holland again said that "we don't wanta union,we are not going to have a union," that Davis should be"There is some evidence concerning the absence of union activity at anumber of cafeterias in the Morrison chain There is no evidence of anyunion activity at any cafeteria except the ones in Mobile and the one inLittle Rock that was closed"The findings concerning the conversation between Davis and Reed arebasedupon the former'stestimonyWhen Reed testified for theRespondents,hewas not asked about the conversation on directexaminationOn cross, however,he denied that he talked with Davis aboutthe Union Davis impressed me as a reliable witness and,as will appear, Icredit his testimony in other instances'On the other hand, I will havefurther occasions to discredit ReedToo, the record is clear that theRespondents were interested in learning the identity of union adherents,some of whom were invalidly discharged 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerned about the matter, and that Davis and CornellStokes, the head cook at the cafeteria, should "get busyand try to find out who is responsible for all this mess" atthe cafeteriaThese conversations, having been betweensupervisors outside the presence of employees, do notconstitute violations of Section 8(a)(1) They do, however,reflectHolland's position on the union activity and hisdesireto learnthe identity of union leaders."During the Union's campaign at the Highway 90cafeteria,Holland held several meetings with employees.On or about February 1, he delivered a prepared addressupon two occasions to assure that all employees would belisteners.He also held small group meetings at which theemployees numbered a,dozen-or less. Finally, on April 15,theday before the election in which those employeesvoted,Holland delivered another prepared address Theprepared addresses are in evidence and the factual issueconcerning them is whether Holland departed from thetexts. In respect to the small meetings, Holland testifiedthat he read excerpts from a book and the wage ratesfrom two collective labor agreements, and that he saidnothing elseof consequence other than to identify thebook and agreements. The book, entitled ""The EnemyWithin," was written by the late Robert F Kennedy and,according toHolland,was based upon the author'sexperiences 'as counsel for a committee of the UnitedStates SenateThe agreements covered employees at alocalrestaurantand a local cafeteria In his initialaddress,Holland used the same text as that used by Hillduring the latter's address to employees at the Dry Dockcafeteria,discussedaboveContrarytoHolland'stestimony that he did not depart from the text, Davistestified credibly, and I find, that Holland said that "theUnion is nothing but a bunch of crooks and communist."There was nothing in Holland's written remarks whichDavis could have interpreted to that effect, althoughHolland later spoke to employees of "racketeering inunions" andamemo from management to cafeteriamanagersconcerning "Notes for talks with employees"refers to "racketeering and corruption in" the Union.Davis did not confuse Holland's remarks upon oneoccasion with his remarks at a later time for the simplereason that Davis, whose employment terminated on orabout the day of Holland's initial address, did not attendany later meeting at which Holland spoke. Davis testifiedfurther, and I find, that Holland also said, "We don'twant a Union and we arenot goingto have one," whichreflectsanother departure from the written text. SadieSchultzwasanotherofHolland's listeners.Whenquestions embodying portions of Holland's written text"The findingsconcerning the conversations are based upon Davis'testimonyHe quit his employment with Morrison'son February 1, 1965, afew days afterhis second conversation with' HollandHe had beenemployed for 23 years, ofwhich he had been a head waiter forapproximately8 years He quit his employment under circumstances thatwere unpleasantto him,and this fact has been considered in evaluating hiscredibilityHe impressed me as a truthful witnessOn the other hand,Holland's testimony impressedme unfavorably Accordingto Holland, hecould recallone conversation with Davis about the Union, an occasionwhen they were outsidethe cafeteria and he "explained"to Davis that he"didn't think we needed a union at Morrison's" because of certainbenefitswhich employeeshad received and which Holland related to DavisHolland testifiedfurther that he didnot ask Davis to report on the unionactivity ofemployees and that he was not interested in knowing whichemployeeshad signed cards or attended union meetings because that"Idlidn'tmatter to[him] at all " I cannot believethatHolland was notinterested in knowing the identity of union adherentsThe recordreflectsthat theRespondents were much interestedin that subjectand that theyinvalidly dischargedsome union adherentswere posed to her, she recalled that he had made anumber of remarks which appear in the textIn responseto one such, question, whether Holland had said, "Wehope that we never have any serious union trouble here,but we are not afraid of the union, and if the union wantsa fight, we are prepared and will not back away from it,"she testified that she recalled Holland's having said soand, she continued, "he also added that they [the Union]would never get in." At another point, Schultz testifiedthatHolland "said Morrison never had a union and thatthey never would have [one]." Schultz testified furtherthatHolland also said that "if the union got in that wewould have different things that [sic] they, had nowWewouldn't have a credit union and we probably would haveto pay for our food and we wouldn't have a fob " I wasfavorably impressed by Schultz as a witness and I credither testimonyAnother of Holland's listeners was EdwardEaton, the No. 2 waiter and a supervisor, who had beenan employee since 1949 Eaton's testimony reflects thatHolland did not confine his remarks to the written textAccording to Eaton,Mr Holland said that Morrisons do not wanta union,saidMorrison is not going to have a union, he saidanyone caught participating in union activities would bedischarged from the company. He said you would onlybe hurting yourself and your family He said, I willrepeat what I just `said, in case you don't know whatdischargemeans,itmeans you have lost your job Healso stated that some of us 'going around talking aboutwe would sue the company if we lost our fobs, but theyhad lawyers and they were going to fight tooAs a witness, Eaton impressed me as truthful. I credit histestimony and find accordinglyTurning to Holland's meetings with small groups ofemployees, the record discloses that more was said thanHolland acknowledgedEaton attended one of thosemeetings,although he usually was excluded because hewas a supervisor Eaton confirmed that Holland read froma book and spoke of hoodlums, but' Eaton testified also,and I find, that Holland said that he could not make"promises now, but .ifMorrison wins this election .allof you will get raises " Eaton testified further, and Ifind, that Stokes, the head cook, spoke against theUnion.24 Schultz attended several of the small meetings,at one of which Stokes spoke against the Union, followingwhich Schultz spoke in its behalf. Schultz also confirmedthatHollandreadfrom a book,but she testifiedadditionally that Holland "had some of the other peoplethat worked there to read out of the book," and that at onemeeting Holland also spoke of an airline strike, thatHolland said that "Morrison never had any union andnever will have one,"and that Holland saidthat the"union wouldn't get in and if they did they probably wouldhave to close the place down and nobody would have ajob" I credit Schultz's testimony and find accordingly 25Turning to Holland's speech to employees at theHighway 90 cafeteria on the day before the election, itwas a brief address in which hesaid,inter aha,that aCommittee of the United States Senate had determined"Stokes was not a witness,and thus didnot deny that he spoke"As recited,Holland testified that the substance of his remarks at thesmall meetings was to readexcerpts from The Enemy Within and the wagerates recited in the two contractsHe denied that he spoke of an airlinestrike or of a possibleclosure ofthe cafeteria I cannot credit Holland'sdenials I am convinced that Stokes spoke againstthe Union, that Shultzspoke in its behalf, and that Holland made the remarksattributed to himby Eaton and SchultzHis threat of closure was consistentwith like threatsmade by varioussupervisors, as related elsewhere herein MORRISONCAFETERIA COMPANY, INC.601that the Union had "a bad record," that the Union hadbeen involved in unsuccessful strikes, and that allemployees should vote against itAdditionally,heexplained how ballots should be marked. The text was notcoercive, and there is no evidence that Holland departedfrom itJamesMoore was the manager of the Highway 90cafeteria.Harold Cruse, a waiter, worked over a period of16 years for subsidiaries of Morrison Consolidated in 12cities.Prior to the organizational campaign in Mobile,Crusewas transferred to work in the Highway 90cafeteriaHe became a union adherent. He testified, and Ifind, thatMoore spoke to him of his union adherenceabout January 1965, asking if he was "head of the union,"to which he responded in the negative, that Moore said,inter alia,thatMoore would "run [him] off" if he werenot a good worker and that he would not have a job "ifthe union [should] come into Morrison." The record inMorrison Cafeterias Consolidated, supra,reflects that thecafeteria in Little Rock, Arkansas, was closed promptlyafter a sister local of the Union won an election there Inthe conversation between Moore and Cruse, according toCruse's credited testimony, Moore also said that "[i]fyouuget the union in here we are going to close the doors anditwill be the same as it was in Little Rock. They don'thave no jobs there at Morrison and you won't have themdown here." Cruse testified further that during the nightof April 15 Moore spoke to him of the election to be heldthe next day, saying inter alia, "well, you know if theunion wins the election here it will be just like it was inLittleRock. We will close the doors and you will be outYou will have no job ...."26As recited in connection with the meetings of employeesthatHolland conducted, Schultz spoke in favor of theUnion on one occasion. Her hourly rate of pay was 75cents, and she said at the -meeting that another employee,whom she named, was being paid much more althoughthey were doing the same type of work. Moore attendedthatmeeting and heard Schultz's remarksWhen themeeting ended, he called Schultz to his office and gave anexplanation for the higher pay to the other employee,"Cruse's testimony is not entirely in accord with an affidavitwhich hegaveto the General Counsel priorto testifyingThe affidavitdoes notrecite thatMoore referred to the closure in Little Rock during theconversationof about January 1965, butitdoes recite that Moore madesuch reference upon another occasion Turning toMoore's testimony, hedenied that he ever spoketo Cruse aboutthe unionactivityand that hesaidtoCrusethat the latter was a good worker, but he acknowledgedhaving spokentootheremployees concerning the Union,sometimesinitiating the conversations in order to speak against the Union, and hetestifiedtoo that he"could have"conversed with employees during thenight before the electionMoore testified further that he learned before theunion activity began that Cruse would "do his job properly" only whenCruseknew that Moore was watching, that Cruse was "two-faced,"that heaccused"Cruseof being disloyal to the company,"and that he did notspeakto Cruse aboutthe unionactivitybecauseCruse "wasn't loyal to thecompany" or to "anyone above him," so much so that Moore concludedthatCruse "certainlywasn't goingto try to helpthe company in any way"and "was just a lost cause as far as any help" to the company Mooreimpressed me unfavorablyHe playeda role in his employer's campaignagainst theUnion,and the remarks attributed to him by Cruse areconsistentwith remarksmade by management to other employeesMoreover,incontrast toMoore's professed evaluationof Cruse's notdoing"his job properly," the fact is that Cruse worked for the Morrisonchain over a period of16 years incafeterias in 12 cities Such a record ofemployment atteststo Cruse's efficiencyas an employee Indeed,Moore'ssuccessor as manager of the cafeteria,Ronnie Tatum, who dischargedCruseas described hereinafter,testified for theRespondentsthatCruse"was a good waiter"whose faultwas "atendencyto lose his temperseveral timesadding that if the Union should not become theemployees' representative the rate of pay would be $1hourly, but. that he would not promise anything in theevent of a union victory.27 Upon another occasion, Mooretold Schultz that the employees "were supposed to get$1.00 an hour if the union. didn't come in," and that therewould be better facilities, but "if the union got in notellingwhat would happen It would probably close theplace up."28The findings under section III, C, 1, above, concerningGibbons' letters to employees and other material areequallyapplicable to employees at the Highway 90cafeteria.3.Events at the Royal' Street cafeteriaKennethWear was the manager at the Royal Streetcafeteria.One of his subordinates was Eddie Tolbert, aunionadherent.About February 1, 1965, Wear askedTolbert "what was going on in the kitchen," and Tolbertreplied that he did not know. Wear then said that he hadheard that quite a few of the employees had signed unioncards, and he asked if Tolbert knew their identities, andagainTolbert answered in the negative.Wear also saidthat he had heard that "a lot of employees" had attendeda union meeting on the preceding night. Subsequently,about 2 weeks before the election, Wearagainspoke withTolbert who was scheduled to be on vacation when theelection was conducted.Wear said that Tolbert should besure to vote, that Wear would speak with "a lot more ofthe employees," and that he "would get rid" of those whovoted for the Union.29 At about the time of Wear's secondconversation with Tolbert, the latter conversed with SteveBillingsley,theassistantmanager at the cafeteria.Billingsleytold Tolbert that aunion wasnot needed andthat he would "get rid of all" employees who voted forthe Union.30We have seen that Holland held several meetings ofemployees at the Highway 90 cafeteria. He did the same"Moore unconvincingly denied that the conversation took placeAlthough he acknowledged having talked to employees abouttheUnion,he professed to having had scant recollection of what was said"This finding is also based upon Schultz's testimony which MoorecontradictedThere is additional testimony by Schultz concerningconversationswhich she overheard between Timothy Reed, assistantmanager at the Highway 90 cafeteria,and an employee named Smith andanother named Hayne or Hayes Reed'sversion for the RespondentsdiffersSmith and Hayne or Hayes were not witnesses,and I am notsatisfied that I can determine just what was said in their conversations withReed"The findings are based uponTolbert's testimonyOn the other hand,Wear testified that at "one time or another" he probably talked about theUnion with all employees of the cafeteria, that "as a rule" he did notinitiate the conversations,that he "tried to encourage all" employees,including those who would be on vacation,to vote against the Union, butthathe did not interrogate or threaten any employeesWear testifiedfurther that he did not recall "in specific[s]" having talked with Tolbertabout the Union and that he did, not ask whetherTolbert favored theUnion or say that he would"get rid of those who voted for it I do notcreditWear's denials, and I shall have occasion to discredit him elsewherehereinTurning to Wear's conversations with another individual,he talkedabbut the Union withCharlesWiggins, the No 2 waiter and a supervisorWear'sremarks to Wiggins did not violate the Act because both weresupervisorsFor that reason and because Wear's remarks were not on thescale of remarks made to Hastings,supra,Ifind it unnecessary to detailthe conversations between Wear and Wiggins."The findings are based uponTolbert'stestimonyBillingsleycontradicted Tolbert and denied that he spoke to any employee about theUnionAs will appear, I cannot credit Billingsley in connection withTolbert'sdischarge,and I discredit him here 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDthing at the Royal Street cafeteria An issue is whetherHolland made certain threats to employees at the lattercafeteriaAs recited, the record on remand in' the LittleRock case is a part of the record here by stipulation. Theremandwas for the purpose of reconsideration ofMorrison Cafeterias Consolidated, supra,in the light ofN L R B v Darlington Manufacturing Company, et al ,380 U.S 263. On April 19, 1963, Morrison Consolidatedand its subsidiary,MorrisonLittleRock, closed acafeteria promptly after a sister local of the Union won aBoard-conducted electionAn issue here is whetherHolland referred to the closure in Little Rock whenspeaking to employees at the Royal Street cafeteria. Aswe have seen, Holland testified that his remarks at variousmeetings with employees were confined to reading thetexts of two prepared speeches, portions of a book entitled"The Enemy Within," and the wage rates from twocollectivelaboragreements.Eddie Johnson, one ofHolland's listeners, testified that upon one occasionHolland said,interalia,"that the same thing thathappened in Little Rock could happen at Morrison's [inMobile] and that if the union. did come in that they wouldclose down and that no one could make them give us ourjob back if they closed down .."An affidavit whichJohnson had given to the General Counsel does notsupport the quoted testimony, but this fact does not serveto impeach Johnson for reasons 'recited in the footnote."Johnson impressed me as telling the truth and Holland, ontheother hand, did not impress me as having beentruthful when he testified that he did not depart from thewritten texts of'-his speeches or make additional remarksthan to read' from the' book and the collective laboragreementsFor these reasons, and for the additionalreasons recited in the footnote," I credit Johnson'stestimonyand find accordingly.Tolbert is anotheremployeeclosure in Little Rock. Tolbert attended several meetingsatwhichHolland spoke, and he testified that Hollandmentioned the closure upon more than one- occasion.According to Tolbert, Holland said that the cafeteria inLittleRock had been closed because of the union thereand that the same thing would happen in Mobile in theevent of a union victory. I credit Tolbert's testimony andfind accordingly 31"On July 6, 1965, Johnson gave an affidavit to R E Jackson, anattorney on the staff of the General Counsel The affidavit attributesremarks to someone identified as "Mr Harland" who spoke to employees,and it is apparent from another affidavit,discussed below,that on July 6Jackson had not learned the correct spelling of Holland's name Johnson'saffidavit does not attribute to the speaker any reference to the cafeteria inLittleRock, but it recites that the speaker"said lots of things"not setforth in the affidavitAttorney Jackson, when taking the affidavit, wasinvestigating the instant casesThe Little Rockcase had not beenremanded by the Court of Appeals This explains Jackson's failure toinquire of Johnson whether Holland had spoken to employees in Mobile ofthe closure in Little Rock It does not,however, explain Johnson's failureto volunteer to Jackson that Holland had so spoken,but, as recited, theaffidavit says that "Mr Harland"said "lots of things" not set forth in theaffidavit"Johnson's testimony that.Holland spoke of the closure of, the cafeteriainLittleRock is believableMorrison Little Rock had demonstrated awillingness to violate Section 8(a)(3), (135 NLRB 1327, enfd 311 F 2d534) and Morrison Little Rock and its parent, Morrison Consolidated,were motivated in closing the cafeteria there by the result of the election,148 NLRB at 146 In certain respects,Holland's testimony Is inconsistentThus, he testified that during the organizational campaign in Mobile, hedid not remember"the Little Rock case"As the citations in this footnotereflect, there had been two unfair labor practice cases involving the LittleRock cafeteria .1 do not believe that Holland told the truth in thisinstanceHe had been active in the closure of the Little Rock cafeteria andThe findings under section III, C, I, above, concerningGibbons' letters to employees and other material areequallyapplicable to employees at the, Royal Streetcafeteria4 Summary of interference, restraint, and coercionInsummary, I find that Morrison Food ServiceviolatedSection 8(a)(1) by the following conduct (1)Rehwinkel's request of Weaver and Hastings' request ofAlford that those employees report to management ifanyone spoke . to them concerning the Union; (2)Rehwinkel's repeated inquiries of Morris concerning thehoursof her arrival at home after attending unionmeetings; (3)Mills' inquiries ofMorris concerning herattendance at union meetings and his inquiry of Wardwhether she intended to vote for the Union; (4) Mills'threat to employees that the Dry Dock cafeteria would beclosed in the event of unionization, (5) Mills' threats toemployees that, if the Union became their representative,they would be required to punch a timeclock and to pay-for their meals; (6) Waldron's inquiry of Ward concerninghow she intended to vote, his threat to her that thecafeteriawould be closed, and his promise to her of awage increase after the election, (7) Waldron's threat ofclosure in speaking toWeaver, (8)Waldron's threat todischargeChestang, his statement to her that she haddone "a mighty bad thing" in joining the Union, and hissuggestion to her that she tell Mills that she had changedhermind, and '(9) Hill's threat of closure to employeeswhen he addressed them as a group.Ifind further that Morrison Cafeteria violated Section,8(a)(1) by the following conduct' (1) Holland's threat toemployees that management would not have a union, (2)Holland's threats to employees, including threats to closethe public cafeterias; (3) Holland's promises of wageincreases; (4)Moore's inquiry of Cruse concerning thelatter'sunion ' adherence and his threats to Cruse ofclosure and job loss; (5) Moore's promise of a wageincrease to Schultz and his threat of closure to her, (6)Wear's inquiries of Tolbert concerning union activities,and (7) the threats by Wear and Billingsley to Tolbert toget rid of employees who voted for the Union.Ifind further that both Respondents violated Section8(a)(1) by their attempts, including letters to all employeesover Gibbons' signature, "to instill in the employees asense of fear that unionization would bring on strikes .and a loss of jobs,"General Automation Manufacturing,Inc,167 NLRB No. 66.surely he recalled it He testified also that he did not speak to employees inMobile of the closure in Little Rock because he thought the closure "hadnothing to do with the Mobile operations" and because he knew that tospeak of the closure would have been"against the law, and we didn't closethe cafeteria in Little Rock due to the union anyway "'"On July 8, 1965, Tolbert gave an affidavit to Attorney JacksonHolland'sname is spelled correctly there, and remarks are attributed tohim at only one of his meetings with employees,the one on the day beforethe electionThe remarks,which contain no reference to the closure of theLittleRock cafeteria, are not the main subject of the affidavit,and thedocument contains no reference to remarks by Holland at other meetingswhich Tolbert attendedAccording to Tolbert, when the affidavit wastaken,he did not think of Holland's remarks concerning the cafeteria inLittleRock, and later counsel for the General Counsel raised the subjectwhen interviewing him MORRISONCAFETERIA COMPANY, INC.'603D. TheTerminationsof Employmentexchange"would,be better for"MorrisAccording to1.At the Dry Dock cafeteriaZellaMorris began work in 'the Morrison chain during1942 She performed numerous tasks during the course' ofheremployment and,when that employment wasterminated on March 8, 1965; she was a baker Mills toldher that she was being transferred to another shift Sherejected the transfer, and her employment was terminated.The question is whether Mills used the tactic of a transferas a means of ending the employment of a known unionadherent-Morris was active in behalf of the Union, having signeda card and attended meetings, having spoken favorably oftheUnion in conversations with employees, and havingcarried blank cards:to Yeager for use in the latter's effortsto 'organize the employees. Morrison Food Service knewthatMorris was a union adherent, as is` reflected in thefindings above concerning remarks to her' by Rehwinkeland Mills.As a baker, Morris worked the first shift from 4:30a.m. -to 2 p m The hours for some employees 'oh thesecond shiftwere 11 20 'a.m. to' 8`30 p m -EstelleBlackmon, the head baker, worked the first shift withMorris, on which most of the baking is done" SusenaPolk,who began work for Morrison's a few monthsbeforeMorris' termination, was the baker on the second'shiftMills proposed to transfer Polk to the first shift andMorris to the second one. Hastings, the former assistantmanager at the cafeteria who was a witness for theGeneral Counsel, testified that Mills said that he proposedto' transfer Morris to the second shift; knowing that shecould not work on it, and that management "could get ridof her that way " Mills denied that he made such remarktoHastings, but the facts surrounding Morris' terminationsupport the conclusion that Hastings told the truthWe turn to the basis of Morris' unwillingness to workon the second shift and to management's- knowledge ofthat unwillingness. About 6 or 7 months 'before Morris'termination,when her 5-year old daughter was beingcared for during Morris' working hours by an elderlywoman to whose home Morris transported the daughterdaily, the woman left her home to walk to a store in thesame block. A man who was painting inside the houseattacked the daughter 'while the woman was away and thechild was,asleep. The attack had a substantial'effect uponMorris, but she had no one else to- take care 6f" herdaughter while she worked, and the woman to whose carethe daughter was entrusted was not in good -health andwas unable to take care of the child at night: On the dayafter the attack, Rehwinkel noticed that Morris was nother usual self and he asked her what was the 'matter. Shetold him of the attack She also told Hastings'Morris rode to 'and/or from work in Blackmon'sautomobile.Blackmontestified'thatMorris "had been offsick for a couple of days" before' Morris' termination,during whichtimePolk took Morris' place on the firstshift, and that "onemorning"Blackmon conveyed to "themanager"a-messagefrom Morris that Mdrris'was Linabletomanager," and, as already noted,Mills, -asactingmanager, was succeeded by -Waldron,as manager,about aweek beforeMorris'termination.Blackmon testifiedfurther that when she conveyed Morris' message, she wastold that it would be necessary' to have someone assist herin baking, and that a short while later someone told herthat Polk and Morris would exchange shifts because theBlackmon, she made no,comment On March 8,- whenMorris returned to work, Mills told her that she wasbeing transferred to the second shift. Mills' version is thatMorris was Blackmon's helper, that Morris worked tooslowly for the large amount of baking that was done onthe first shift, thatMorris also was absent "constantly"because of her health, that Polk was needed on the firstshift"in order to get this production out," that Millsdiscussed the matter with Blackmon and "management,"that Blackmon agreed to the transfer,-but that Blackmonwould not request it "for fear of breaking up" herfriendship withMorris. ' Mills testified further that whenhe "explained to Zella [Morris] what [he] felt we neededto do," she "just went all to pieces," saying that she"didn't have anybody to take care of her daughter and shecouldn'twork the night shift"and that Mills "wasn'tbeing fair to her and one thing or another " Mills deniedthat anyone had told him of the attack upon Morris'daughter and' thatMorris -spoke of it to him, and hetestified further that he told Morris that he "would giveher a week or two weeks to make arrangements to getsomebody to take care of her child so that she could moveonto the second shift," but that she "walked. off the jobthat day" and was terminated "after she quit her job "Mills'versiondoes not have the ring of truth. Inelaboration of his testimony thatMorris worked tooslowly for the first shift,' he testified that his "dealings"with the Dry Dock cafeteria began in January 1963, bywhichtimeMorris had become Blackmon's helper, andthatMorris had been "slow" as long, as he had knownherMills testified at anotherpoint,however, that betweenJanuary 1963 and January 1965, he visited the Dry Dockcafeteriaonlyabout- "once every two months," andMorris testified that prior to January 1965 she saw Millsat the cafeteria only "about twice a year." Additionally,Mills' testimony that Blackmon agreed to Morris' transferis contradicted by Blackmon who testified that she madeno comment when she was told of the proposed transferMorris' testimony, which I credit, differs from that ofMills in important respectsWhereas Mills testified thathe explained to Morris what he felt was needed, shetestified that he did not tell her why, Polk was to work onthe first shift and that he "dust said he had to have a nightbaker" and that he, Waldron and Blackmon `,had talkeditover."14Additionally,Morris , testified that she toldMills of the attack upon her daughter, to which heresponded, "-I can't help that, I still got to have a nightbaker," following which she told him that she had nomeans of transportation to and from work on the secondshift.Morris' testimony that she told Mills of the attack isquite believable. Such an event is not easily forgotten by aparent, and-surelyMorris would have told of it in hereffort to avoid a transfer-to the second shift Next, thereisnothing in Morris' testimony to indicate that Mills toldher that she could have a,week or two to obtain someoneelse to care for her daughter. Morris understood thatMills wasinsistentupon the transfer and that, because shewould not accept it, her employment had come to an endIbelieve thatMills intended that she-so understandAlthough she had been an employee since.1942 and hadworked for three subsidiary corporations of Morrison"The portionof the transcript that contains Morris'testimony misspellsWaldron's name as Walton and WaltersWaldron's identity is fixed,however,by Morris'testimony that he is"this other manager, he just hadcome there " Moreover,as noted,Mills testified that he discussed theproposed transfer of Morris with "management " 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsolidated,Mills acknowledged- that he did not tellMorris that he would see whether she could be retained inany capacity on the first shiftWhen asked whether he didanything to have her continue on that shift, he answeredthat he "didn't have an opportunity" because she "quitthe day [he] mentioned this [transfer] to her " I concludethatMills proposed the transfer of Morris to the secondshift in the belief that she would quit rather than accept it,union adherent, and that thereby that Respondent violatedSection 8(a)(3) and (1) of the ActRichard Fultz was employed at the -Dry Dock cafeteria.There is no evidence to support the oral amendment to thecomplaint that he was discharged in violation of the Act.That allegation should be dismissed2At the Highway 90 cafeteriaBeforediscussingtheindividualterminationsofemployment,certainevidenceconcerningallegedeavesdropping must be considered. During March 1965,an inventory was taken at the Highway 90 cafeteria Anarticlewas discovered in the dressing room used by thewaiters and cooks, and the General Counsel contends thatitwas a device by which management could obtainknowledge of employees' union activities. The dressingroom is used by employees as a place in which to changeclothes before and after working hours and as a place torestduringbreakperiodsDuring inventories, it iscustomary to search for silverware, dishes and otherarticles throughout the cafeteria including the dressingroom and to look above and beneath the lockers in thatroom During the 1965 inventory, an unidentified personor persons took the unusual step of pulling a few lockersfrom the wall There, behind a locker and attached to thewall at about 4 or 5 feet above the floor, was an articlewhich is sometimes referred to in the transcript as a boxand as a deviceMany employees saw -it and a fewattempted unsuccessfully to get to it through the smallspace that had been created by pulling some of the lockersfrom the wall Eaton testified that the dimensions of thearticlewere approximately 6" in length by 3" in widthand 2" in depth Cruse gave two dimensions as about 41/2" by 5 1/2". The front of the article had a circularopening over which a piece of cloth had been placed Awire extended from the article toward the floor, but notdirectly so, and the destination of the wire could not bedetermined because enough lockers had not been pulledfrom the wall The employees who saw the article returnedto work Eaton continued with the inventory He returnedto the dressing room about 70 minutes later The lockershad been placed back against the wall He pulled severalaway in order to examine the article, and found that ithad been removed The record does not disclose whoinstalled or removed it The above findings are based uponuncontradicted testimony for the General Counsel. Therecord reflects that the Respondents'- failure to offer anyevidence on the subject was deliberate, not an oversight.Descriptively, the article was an enclosed microphoneor speaker. If the latter, it was not used as such becauseof its hidden position and the fact that there is noevidence that it was used to communicate 'to employees.But, functionally, a speaker can be used as a microphone.These facts do not warrant resolution of the issue in favorof the General Counsel, however. An eavesdropping devicemay have purposes that are not proscribed by the Act.The most that can be said for the General Counsel'sposition is that, assuming that the device was installed fora purpose not violative of the Act, if one result of its usewas listening to employees' comments about unionactivity, such usemay have provided the Respondentswith, knowledge of which employees using the dressingroom were union adherents But there may be no evidencethat employees spoke of the Union while in the dressingroom (see the footnote next below), if they had done so,proof to that effect should have been available to the.General Counsel In summary, I conclude that the devicedoesnotestablishknowledge on the part of theRespondents that any of the dischargees was a unionadherent.Moreover, one of the dischargees, Schultz, awoman, did not use the dressing roomThe discharges - at the Highway. 90 cafeteria will beconsidered chronologically.Elisha Beckham, Jr., was hired by Morrison's during,March 1964 and worked as a dishwasher. He signed a-union 'card and attended union meetings The evidencethat. Morrison's knew of his interest in the Union is histestimony that Stokes, the head cook, "was head of thekitchen," thatMoore had said so, and that Stokes mayhave known of such interest because Stokes once entereda room where Beckham and three other employees hadbeen discussing the Union and a moment or so afterBeckham had said that he favored it. Beckham testifiedfurther that he did not make any remark about the UnionafterStokes entered the room.35 That discussion tookplace—so Beckham testified, about 1 1/2 months before hewas discharged "around February" or during March. IfBeckham was discharged, the month was not February orMarchMorrison's records show that Beckham worked 4hours during the week ending January 2, 1965, and thathis employment was terminated. According to Beckman,Moore told him that he was not needed any longer.According to Moore, Beckham quit by not coming toworkThisconflict. need not be resolved because,assumingarguendothatBeckham was discharged, I donot believe that the termination was invalid. About April19, 1965, Beckham returned to work in the cafeteria Hetestified that he telephoned Moore "and asked him did heneed anybody to work," that Moore told him to come tothe cafeteria, that he went to work the "same day," thatinhis initial employment he had been "just a plainordinary dishwasher," that he was reemployed as "headdishwasher"withcertainresponsibilitiesoverotherdishwashers, that his new salary was $36 weekly, anincrease. of $2, and that he was later put on the trainingprogram to become a, cook. Subsequently, Beckham'semployment was terminated again, but there is no issuehere concerning the second termination I find that theGeneral Counsel has not proved that the first terminationwas in violation of the Act.Maxine Horn, a man, was in Morrison's employ for alittle, over 2 years and was discharged on January 10,1965He signed a union card and, as he testified; "askedseveralwaiters about signing" cardsHe attended unionmeetings, one or more of which took place before hisdischarge.The evidence that management knew of hisinterest in the Union is his testimony that he discussed theUnion with Davis, the No. .1 waiter, and Stokes, the head"Beckman testified that the discussion among the four employees tookplace "upstairs in the main locker, room"This testimony was not given inconnection with the eavesdropping device discussed above, and Beckhamdid not identify the "main locker room"as the dressing room for waitersand cooks There is no allegation that any of the other three participants inthe discussion was invalidly discharged MORRISON:CAFETERIA COMPANY, INC.cookDavis was a strong union adherent (see fns. 22 and23 and accompanying text) and surely he did not reportHorn's interest in the Union to his superiors Stokesopposed the Union (see fns 24 and 25 and accompanyingtext),but there is no evidence that he reported Horn'sinterest tomanagement., Moreover, the record will notsupport a finding that Stokes was a supervisor, andcounsel for the Respondent asserted that Stokes voted inthe election without challenge.Horn was discharged on a Sunday On a precedingSunday he had spoken rudely to a customer. The recorddoes not fix the date of the incident - involving thecustomer There is testimony by Davis that'it may haveoccurred about a month before Horn's discharge, butDaviswas not asked the specific question and histestimony on the point is unclear. On the other hand,Horn was asked if the incident occurred "shortly before"hisdischargeHis answer was to tell of the incidentwithout fixing the time. A party of four individuals, uponwhom Davis usually waited, came to the cafeteria Horncarried two of the trays to a table. Davis carried theremainingtraysAccording to Horn, one of the customersasked about the other trays, to which Horn respondedthat he had two trays, that another waiter had the othertrays, and that he could carry.only two trays because hehad only two hands Davis testified that the "customer"[n]ever talk to a customer like that again " Horntestified that Davis "jacked [him] up about it" and madehim apologize to the customer. Moore heard of theincident.Morrison's keeps a supply of self-addressed;postageprepaidcards in its cafeterias for . use bycustomersinmakingcomplaintsor , expressingcompliments, and Moore testified that he received such acard with a complaint concerning an unidentified waiter.Moore testified further that he asked Davis about theincident, seeking the details and the identity of the waiterDavis' testimony is corroborative that Moore inquired ofhim and that he told Moore that he had reprimandedHornThereisadditionaltestimonybyMoore,contradicted by Davis, that Davis said that Horn shouldbe discharged and that Davis himself made the dischargeIcreditDavis' denial because I regard him as a muchmore reliable witness than Moore. I believe that Mooresought to strengthen the basis for discharging Horn byfalsely testifying thatDavis said that Horn should bedischarged. The factsremain,however, that Davis' beliefthat his disciplinary actions toward Horn at the time ofthe incident were sufficient was not binding upon Mooreand that Moore had a valid basis for discharging HornMoreover, there is testimony for Morrison's that Hornhad conducted himself improperly before the incident, andHorn acknowledged that he had been reprimanded, byMoore for "loud talking in the dining room." For theabove reasons, and because the record does not establishthatMorrison's knew that Horn was a union adherent.Ifind that Horn's discharge did not violate the Act.Edward Eatonbeganworkduring1949 as a waiter attheRoyal Street cafeteriaHe worked there until histransfer to the Highway 90 cafeteria in 1962 as the No. 2waiter, next in line to the No. 1 or head waiter As theNo. 2 waiter, Eaton was a supervisor. He didnot sign aunioncard but he attended three union meetings. OnFebruary I, 1965, when Davis quit as head waiter (see fn.23),Eaton became acting head waiter About "1 yearearlier,Moore had been transferred to the Highway 90cafeteriaasmanager,and duringthe period of February1964 to February 1965 he observed Eaton's work as No. 2605waiterMoore testified that during that period Eatondemonstrated that he was "a weak, fairly weak No 2"waiter, but that Moore was not "able to tell how weak hewas until he" became acting head waiterOn April 20, 1965, a few days after the election, Mooresuspended or discharged Eaton The latter was reinstatedabout 2 weeks later as a nonsupervisory waiter, but wassoon dischargedThe second termination, which wasduringMay, is alleged to have violated Section 8(a)(3)Eaton testified, and I find, that on April 20 he was calledtoMoore's office where Moore told him to turn in hisbadge, that Joseph Thompson and Warren McHale werebeingmade No. I and No. 2 waiters, respectively, andthatEatonwas being terminated, to which . Eatonresponded by asking whether he would be permitted towork as a regular waiter According to Eaton's creditedtestimony,Moore then said that Eaton would causetrouble as a regular waiter, but that Eaton could return in2 weeks and Moore would "see what" he could do aboutmaking Eaton, a regular waiter. Moore's version of thisconversation is recited, in the footnote 36 At the end of 2weeks, Eaton made several attempts to see Moore. Afterthe passage of a few more days, Eaton talked with Moore,asking to be reemployed Eaton testified, and I find, thatMoore said that he had "only one thing" against Eaton,that Eaton as acting head waiter "didn't do one thing tohelp us keep the union out of the company," that Eatonhad not done as much as Thompson and anotheremployee, and that Eaton had not helped keep the Unionout because Eaton's brother was "tied up in it" Thebrother worked at the Royal Street cafeteria Accordingto Eaton's credited testimony, he replied that the Unionwas his business and that Moore could do as Moorewished, following whichMoore said that Eaton couldreturn to work 2 days later. Eaton worked as a regularwaiter for 2 weeks, at the end of which Moore dischargedhimDuring that period, Eaton's name had not beenplaced on the payroll. Moore's version of the discharge isrecitedinthefootnote.37IcannotcreditMoore'stestimony thatEaton,who had worked long andsatisfactorily forMorrison's, became unqualified duringMoore's tenure as manager of the cafeteria. I find thatEaton was removed from his supervisory job on April 20because he had not assisted management in combattingthe Union and that he was subsequently discharged fromhis nonsupervisory job for the same reason. This is not acase in which an employer may validly discharge asupervisor for having engaged in union activity, or may"Moore testified that he hadhad a "considerableamount oftrouble" inthe operation of the diningroom and that he hadtalked to Eaton anumber oftimes about that operationMoore testifiedfurther that on theday in question he told Eaton that he had to makechanges because thecurrent arrangement was hurting business'and that hewas thinking ofmaking Thompson and Warren McCarroll the No I and No 2waiters,respectively (WarrenMcHale, namedby Eaton, and Warren McCarroll,named by Moore, may be the same individual)According to Moore, heknew that Eaton "had been withthe company for quite awhile" and hespoke to Eaton of the possibilityof making Eaton a regular waiter, sayingthat Eaton "would probablycause a little turmoil" in that capacity, soMoore laidEaton off for 2 weeks "to see how the operation would runwithout himeven being in the house, in the cafeteria,at all ""Moore testifiedthat, as hehad suspected, after Eaton returned to workas a waiter,Eaton "drag[ged] his feet,so to speak,pull[ed] against theboys that were tryingto run the dining room," did not "do as he was toldand also caus[ed] confusion among the other waiters" by telling them "notto listen" totheNo 1 and No 2 waiters No supervisory ornonsupervisory waiter was called as a witnessto testifythat Eaton becamea disruptive influence upon anyone when working as a waiter 606DECISIONSOF NATIONAL-LABOR RELATIONS BOARDvalidlydischarge the same ^ individual later after theindividual has become a nonsupervisory employee forhaving engaged in union activity as a supervisorGibbsAutomatic Division, Pierce Industries, Inc ,129NLRB196. Instead, our case is one in which a supervisor isterminatedbecauseherefrainedfrom engaging inmanagement's antiunion campaign which consisted ofnumerous unfair labor practicesWe need not considerwhether a supervisor's discharge for such reason violatesSection 8(a)(1) as restraint or coercion of employeesbecause Eaton's first discharge is not alleged to have beenan unfair labor practice I find that the discharge of anemployeeforhaving refrained, as a supervisor, -fromengaginginaninvalid union campaign is discriminationwithin the meaning of Section 8(a)(3). This is particularlytrue' when the campaign is still underway at .the time' ofthe discharge, as reflected by the Union's objections to theelection which were intended to secure another electionSadie Schultz was hired at the Royal Street cafeteriaduring November 1962. After working there for 2 weeks,she was transferred to the Highway 90 cafeteria where sheworked until May 22, 1965. The issue is whether she quither job without notice or was discharged She attendedunion meetings and, as recited above in connection-withHolland's remarks to groups of employees, upon oneoccasion when Holland spoke to employees who workedin, the kitchen, she spoke in favor of the Union. AtMoore's direction, she did not attend the last severalmeetings that Holland held with employees. Prior to theelection on April 16, Schultz worked as a baker. On April21,Moore told her to work at the beverage -stand in theserving line, and she did so until May 22When she wasoverworked at the stand because of large numbers ofcustomers,Moore would not let anyone aid her, saying"she's, for the union, let her work by herself.""Schultz testified that onMay 22, 1965, after she hadcleaned the beverage stand at the end of her day's work,the assistantmanager, Reed, came to her and told herthatMoore had said "that that was [her] last day ofwork" and that, if she had any questions, to ask them ofMoore. Schultz testified further that Moore was not in thecafeteria and "was supposed to have been out of town "Moore's testimony does not indicate that he was' in thecafeteria on the night of May 22. He testified that at 8o'clock on the following morning he left the local airportto spend a week in Chicago. Moore denied that he toldReed to discharge Schultz and he testified further that itwas his understanding that Schultz "just didn't come backtowork" after May 22BecauseMoore was not in thecafeteria during the week of May 23, and never discussedthe subject with Schultz, his purported understanding thatshe quit her employment without notice to management ishearsay.Reed testified that Schultz was not discharged,that he did not tell her that Moore had said that May 22was her last day of work, and that "[s]he just.didn't showup for work." Thus, the question whether Schultz quit heremployment without notice or was discharged involves aquestion of credibility. The evidence concerning her finalpaycheck,andwhen and how she received it, isincomplete.She was not asked about the check. Aworkweek at the cafeteria ends on a Saturday Schultz's"The findings concerning Schultz's work at the beverage stand are basedupon her testimony which is contradicted'by that of Moore and Reed Ihave found,however, thatMoore and Reed were unreliable witnessesMoreover,as recited, 'there is no dispute that supervisory employees atanother cafeteria spoke among themselves of "hound[ing]employees out oftheir employment"as a tactic in combating the Union See fn' 5 andaccompanying textnormal workweek contained 5 days of 8 hours each.During her final workweek, she worked a total of 32hours on Sunday, Thursday, Friday and Saturday Therecord does not disclose the days of the week of May 23that Schultz would have worked if she had not quit orbeen discharged Thus, if she quit simply by not reportingtowork, the record does not disclose when theRespondent learned of the quit. Nor 'does the recorddisclosewhen she received her final paycheck. Reedtestified that he did not know whether he paid Schultz onMay 22 or later. The paycheck is dated May 22, but thatfact does not establish that it was prepared on that dayAll paychecks for the workweek ending May 22 bear thatdate,butwere -prepared onMay 24' in MorrisonConsolidated'smain office in'Mobile for delivery to theemployees on May 25, a regular payday. Schultz cashedher final paycheck at a store which deposited the check ina local bank on May 29. This fact indicates that shereceived the check on or after May 25, but if she quit heremployment without notice and returned to the cafeteriafor her, check, surely Reed would have spoken to herabout her quitting." He signed her check and, because ofMoore's absence during the week of the 23rd, hedistributedpaychecks to the employees. He testified,however, that he did not know whether Schultz returnedto the cafeteria for the checkIn the recitation of events at the Highway 90 cafeteria,above. I credited Schultz and discreditedMoore andReedIagaindiscreditMoore and Reed. TheRespondents'hostilityto the Union is clear, as isSchultz's adherence to the Union and the Respondents'knowledge of such adherence I believe that on May 22,Moore'told Reed to tell Schultz that that was her lastday, and that Reed told her so I believe that Moore wasmotivated by Schultz's union adherence. I conclude thatthe termination of Schultz's employment violated Section8(a)(3) and (1)HaroldCruse has been described as a waiter whoworked over a period of 16 years for subsidiaries ofMorrison Consolidated in 12 cities and who became aunionadherentwhileworking at the Highway 90cafeteria.As recited, his union adherence was known tothe cafeteria's manager,Moore On September 12, 1965,Moores successor, Ronnie Tatum, who had been workingin the cafeteria for about 2 months, discharged CruseTatum denied that he knew of Cruse's union adherenceAccording to Tatum, he had observed Cruse and hadnoted that Cruse "was a good waiter" but possessed "atendency to lose his temper several times." Tatum testifiedfurther that- upon two occasions he sent Cruse to theemployees' dressing room "to cool off," following whichTatum told' Cruse that the latter would "have to watch histemper" and "could not lose his temper there in thedining room where the customers could know it." Tatum,however, gave no details concerning any alleged loss oftemper by -Cruse in, the dining room. There is testimonyfor the' Respondents that about September 1 Cruseengaged in a fight with another waiter in the kitchen.Cruse denied that he fought On the other hand; Tatumtestified that he was summoned by a waiter to stop a fightbetween Cruse and another'waiter, that he told Cruse andthe other fighting waiter "to break it up," that they, didso, and that somewhat later Tatum called the two men"Moore testified that "[n]ormally"when an employee is discharged, theemployee is paid forthwith by a draft,drawn on a petty cash fund,and thatexceptions to this practice are rareHe testified also that employees whoquit receive their final paychecks on the next payday MORRISON CAFETERIA COMPANY, INC.together and told them that fights in the cafeteria wouldnot be toleratedTatum was not asked, and did notvolunteer, the name of Cruse's alleged opponent., Hevolunteered that he could not recall the name of thewaiter who summoned him to the scene of the fight. Reed,the assistant manager, testified that he was attracted by acommotion and that when he reached the scene he sawTatum standing between Cruse and another waiter whowere sweating and looking at each other with clenchedfists.Reed testified further that he did not recall theidentity of the other waiter. Upon being asked to describethe individual, he answered; "Well, now, there wereseveral fights.". In response to another question, Reedanswered that he "would say that [the second waiter] wasabout the same size of Harold Cruse " The "severalfights"mentioned by Reed did not involve Cruse andthere is no evidence that the participants in them weredisciplinedNo waiter or other employee who observedthe alleged encounter was a witnessAs recited, Crusedenied that he had engaged in a fight.Another alleged incident upon which Morrison's reliesfor having discharged Cruse is found in the testimony ofReed and Tatum, concerning alleged rudeness to acustomer.According to Reed, during the period afterTatumbecame themanagerandbeforeCruse'stermination, a cashier whom Reed did not identify toldhim that an unidentified female customer had told thecashier that Cruse had insulted her by rejecting a tip of 10cents and, throwing the coin back to her Reed testifiedalso that he spoke to Cruse about, the alleged incident,that Cruse denied that it had occurred, that Reed couldnot investigate the subject because the customer had leftthe cafeteria, and that Reed said to Cruse "that we don'tstand for that type of action with Morrison's and if it everhappened again, [Reed] would have to talk to [Cruse]about it further " Tatum testified that Reed told him that"a lady had given [Cruse]a dimetipone time and- hethrew it back on the table at her and the lady told thecashier about it " The cashier to whom the customerallegedly complained was not a witnessWe turn to events on the day of Cruse's discharge-Therecitation includes the Respondents' assertion that Cruseinsulted a customer immediately prior-to the dischargeTatum testified that not long after the cafeteria wasopened on that day, he was summoned to the lobby of thecafeteriawhere a woman awaited him. According toTatum, the woman.said that she was one of a group ofabout four persons who sought to eat at a particular tablewhen Cruse told the group "to get out of the way," thatthe table was reserved, that she had noted Cruse's nameand badge number attached to his clothing, that she wastoo upset by the incident to eat, her meal, and that shewould wait outside in an automobile while "the otherthree in the party" ate. Tatum testified further that tablesarenot reserved in the cafeteria and, that when hecompleted his conversation with the customer, he went toCruse and asked about the incident, that Cruse deniedthat it had occurred, that Tatum said that he i"had justtalked to" the customer and asked why she would relatesuch an incident if it had not happened, to which Cruseanswered that "he didn't have any idea." Tatum made noeffort to ascertain whether the customer was still in anauto outside, awaiting the others in her group who ate inthe cafeteria, so that she could dispute Cruse's denialInstead, so Tatum testified, he reminded Cruse of thealleged recent fight with, another waiter, saying also that"if it is not fighting,it is insultingthe customers," so thatTatum was "dust going to have to let [Cruse] go " At that607point, according to Tatum, Cruse began to speak of hislong tenure in the Morrison chain, but the cafeteria wasvery busy and Tatum, told'Cruse to return another daybecause he did not have time to talk further Finally,Tatum testified that he could not identify the customerwho had complained, that she had given him her namewhen they spoke, but that he "did not make a note of it"and could not recall it. Cruse's version of the conversationdiffers substantially and is more credible. According toCruse,Tatum spoke 'of having received a letter andtelephone call to' the effect that Cruse had been rude tocustomers, and Cruse denied that he had been rude,followingwhichTatum sent him home with theunderstanding that they would talk 2 days later.Whenthey talked again, so Cruse testified, Tatum refused hisrequest that he be permitted to see the letter of complaintabout him and to talk with anyone who had complained 10Icannot credit Tatum's testimony that he had notheard of Cruse's interest in the Union, nor can I credit histestimony and that of Reed that Cruse became anunsatisfactory employeeOver a period of 16 y'eafs, Crusehad worked in Morrison cafeterias in 12' cities. Hetestifiedwithout contradiction that he experienced nodifficulty inobtainingemployment in any of thosecafeterias. The Respondents' testimony that he ultimatelyproved to be unsatisfactory is not believable. Crusecredibly denied that he engaged in a fight 'Assumingarguendothat Cruse and another employee fought, it' was,so Reed testified, only one of "several fights" in whichemployees participated Insofar as appears, participantsother than Cruse wefe not disciplined Cruse denied toothat he had been rude to a customer. His version of hisconversations with Tatum when the latter accused him ofhaving been rude impressed me as the truthful version. Iconclude that Cruse became an unsatisfactory employeeby developing an adherence to the Union and that Tatumused the pretext of a complaint by a customer as themeans of removing 'a union' adherent Cruse's dischargeviolated Section 8(a)(3) and (1).3At the Royal Street cafeteriaMarion Walton began work for Morrison's on March10,1950,andworked continuouslyuntil'shewasdischarged on December 21, 1964 She worked in variouscapacities and did not receive any complaints about herwork. She became active' in the Union,' attended unionmeetingsbeforeand after - her discharge,, held ' twomeetings in her home, and successfully solicited-' signaturesof employees to union cards Her testimony concerningher discharge is uncontradicted.When she reported towork on December 21, 1964, the assistant manager,Billingsley, gave her a paycheck and said that Morrison'scould not "use [her] any more " She asked what hadhappened, and he answered that he did not know He saidalso that he had orders to have her paycheck ready uponher arrival to work. She asked, "After fifteen years [ofemployment]?"Heanswered,"[J]ustlike'that."Billingsley said also that he wanted her "to know thatthey always make the assistant manager do the dirtywork" and that he had "enjoyed working with" her.Severalemployees sought to speak to' Walton, butBillingsleywould not permit it She was never given anyreason for her discharge-"The testimony of Tatum and Cruse concerning the details of their finalconversation is highly conflicting I do not believe'that this Decision needbe lengthened by a recitation and resolution of the conflicts 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorrison's offered no evidence concerningWalton'sdischarge. It contends that the General Counsel did notmakea prima faciecase that it knew of Walton's unionactivitiesThe General Counsel sought in several ways tomake such a case. Hastings, the assistant manager at theDry Dock cafeteria, testified credibly that four namedemployees attended union meetings and came "back and[told] us who was active and who wasn't," but Hastingsdid not testify that a report had been made concerningWaltonA waiter named Henry Spencer attended unionmeetings and knew that Walton had been present Spencerhad been the No I waiter and a supervisor at the RoyalStreet cafeteria, but he had been retired about 2 yearsbeforeWalton's discharge, following which he was rehiredas a waiter, and I do not believe that his knowledge ofWalton's union activities can be imputed to Morrison'sFinally, the following persons, among others, attended oneor both of the meetings at Walton's home Herbert Davis,who was identified above as the No. 1 waiter at the DryDock cafeteria, George Davis, the No l waiter at theRoyal Street cafeteria, and CharlesWiggins, the No. 2waiter at the latter cafeteria. These three individuals weresupervisors I have found that Herbert Davis was a strongunion adherent and that I cannot find that he identifiedunion adherents to his superiors. The same may be said ofWigginsOn the other hand, George Davis rejected arequest by Clemmie Bryant that he sign a union card, andIdo not believe that George Davis' attendance at ameeting or meetings in Walton's home establishes that hewas a union adherent. I conclude that the GeneralCounsel madea prima faciecase that management knewofWalton's union activities and, in the absence ofevidence to the contrary, that the record establishes thatWalton was discharged in violation of Section 8(a)(3) and(I).Beatrice Moore began work for Morrison's during 1956and'she worked continuously, without complaints abouther work, until she was discharged on December 21, 1964.She and Walton' were discharged on the same day undersimilarcircumstances.When she reported to work,Billingsley had. her final paycheck and told her that "themanager" had said that he could not use her any moreMoore had signed a union card, which she had receivedfromWalton, and she had attended one union meetingThere is no evidence that any supervisor knew that shehad signed the card' or attended the meeting I concludethat the General Counsel did not makea prima faciecasethatMoore was discharged in violation of the Act.Clemmie ' Bryant was hired by Morrison's during 1942and.he worked continuously as a waiter until his dischargeon December 20, 1964 He took a leading part in theorganizationalefforts,attendedunionmeetingsandsolicited numerous employees to sign union cards. He wasunsuccessful, however, in asking George Davis, No. 1waiter and his superior, and James Williams to sign cardsThe latter is identified in the record as the head chef, butIneed not discuss the issue whetherWilliams is asupervisor because there is no dispute that George Davishad such status. His knowledge of Bryant's adherence totheUnion is imputable toMorrison's.On Sunday,December 20, Billingsley said to Bryant that he wanted totalkwith Bryant at the end of Bryant's workday. Atquitting time, however,Wear, instead of Billingsley,talkedwithBryantWear had been manager of thecafeteria for only a day or so Bryant testified withoutcontradiction, and I find, that Wear said that Bryant hadinsulted a man and wife, that he asked when he had doneso, thatWear replied, "the other day," adding that theman was "coming down to beat [Bryant] up so we aregoing to have to let" Bryant go "for a while." Bryanttestified further, and I find, that Wear refused to disclosethe identity of the man who assertedly claimed to havebeen insulted. Bryant credibly denied that he ever insultedany customer or had been criticized for his work There isno testimony by Wear or Billingsley that Bryant insultedanyone, and Bryant's testimony that he had not done sostands uncontradicted.Wear did not tell Bryant how longthe latter, would be suspendedMorrison's did not attemptthereafter to contact Bryant nor did Bryant attempt tocontactMorrison's I conclude that the General Counselmadea prima faciecase and, in the absence of evidence indefense, Bryant's termination violated Section 8(a)(3) and(1)James Sanders, a nephew of Marion Walton, was hiredby Morrison's during 1962 He signed a union card and heattended union meetings, one of which was held at hisaunt's home. On February 7, 1965, he was discharged byWearDuring that month,Morrison's ceased servingbreakfasts at the Royal Street cafeteria because thatportion of its business had become unprofitable, and anumber of employees were laid off Sanders was amongthem.Wear testified that the layoffs were made on thebasis of seniority in the departments within the cafeteria,and this testimony was not rebutted by the GeneralCounsel. In particular, Tolbert, a union adherent whosedischarge is discussed below, testified that he succeeded tosome of Sanders' duties upon the latter's termination TherecorddoesnotestablishthatSanders' terminationviolated the ActEddie Tolbert began work for Morrison's during 1957as a cook He became a union adherent, and his testimonyconcerning remarks by representatives of managementabout the Union has been recited During July 1965, hewas laid off for 2 weeks Later he was terminated. Stilllater,he refused reinstatement. The testimony is highlyconflictingWe start with a personnel record whichreflects that he last worked on Saturday, July 3. He didnot work during the-3 days immediately preceding, but thepersonnel record indicates that Thursdays and Fridayslikely were his days off although he sometimes worked sixand seven 8-hour days in I week. Tolbert testified that onJuly 4 he telephoned the cafeteria and told Billingsley thathe was ill and unable to work, that on the next morninghe felt better and again telephoned Billingsley, askingwhether he should report to work According to Tolbert,Billingsley's answer was that he should "take off a coupleof weeks." Tolbert testified further that the following day,a Tuesday, was a-payday and that he went to the cafeteriafor his check, at which time Billingsley again told him totake "off a couple of weeks " This was the only occasionthat Tolbert received a layoff while in Morrison's employ.At the end of the layoff, according to Tolbert, he calledBillingsley and was told that his services were no longerneededOn the, other hand, Billingsley denied that he hadany such conversations with Tolbert. The Respondents'contention is thatWear laid off Tolbert.Wear testifiedthat "shortly before" July 3, Tolbert often "would get in'adaze so to speak" instead of "being real alert" on the job,that Tolbert once had sent as a substitute for himself awaiterwho, had- the day off, and that "some financeplaces" had called to inquire about Tolbert."Wear didnot state the nature of the alleged inquiries. On July 3,"Tolbert denied that he traded workdays with a waiter named JimmyStevensHis explanation was that he worked in the kitchen,not as awaiter MORRISON CAFETERIA COMPANY, INC.609according toWear, when Tolbert reported to work afteran unexcused absence and without having "suppl[ied] asubstitute,"Wear "asked what was the matter," to whichTolbert responded that he was ill and needed to see aphysician 12 At that point, so Wear testified, he "asked[Tolbert] to take 2 weeks off to clear his business, seeingthe doctor, and do whatever he thought needed doing andthen come back " The suspension of 2 weeks was withoutpay.Wear testified further that after the passage of 16 or17days,Tolbert returned to the cafeteria whereWearasked if he had seen a physician, to which Tolbert repliedin the negative, but insisted that he needed to see one, andthat Tolbert also said that he would not return to workunless he could "have more money," to which Wearrepliedthathiswage would not be increased Thepersonnel record above mentioned contains the followingentry"Gave him 2 wks off to get business straight July4" Wear testified that the entry was made by his "officegirl." 11Icredit Tolbert's version 1 have had occasions hereinto credit him and to discredit Wear and Billingsley Ibelieve that the truth lies in Tolbert's testimony that hisconversations were with Billingsley, largely by telephone,notwithWear at the cafeteria. I believe too thatMorrison's did not have any valid reason to suspendTolbert for 2 weeks. There is no evidence that Tolbertasked for a leave of absence in order to straighten hisbusiness affairs, nor is there evidence that Wear spoke toTolbert of calls from "finances places."Moreover, asuspensionwithoutpaywas not calculated to assistTolbert in easing any financial difficultiesTolbert hadbeen told by Billingsley and Wear that Morrison's wouldrid itself of union adherents, and I conclude that Tolbert'ssuspensionand later terminationwereportionsofMorrison'splanstodischargesuchadherentsand,therefore, violative of Section 8(a)(3) and (1) Tolbert'sbackpay shall be for a limited period, howeverHetestified that "a month or so" after his termination, Wearsent for him and that he went to the cafeteria where Wearoffered to reinstate him, but that Wear refused his requestfor a higher wage rate, and that he refused reinstatementThe date of refusal shall be determined in the compliancestages4 Summary of the terminationsIfind thatMorrison's invalidly discriminated againstthe following employees: Bryant, Cruse, Eaton, Morris,Schultz, Tolbert andWalton I find also that the recorddoes not establish that Morrison's invalidly discriminatedagainst the, following employees: Beckham, Fultz, Horn,Moore, and SandersE. The Issues Concerninga BargainingOrder at theDry Dock Cafeteria1.The basis of the General Counsel's requestAs we have seen, the Union's demand that Morrison'sbargain wasmade in aletter of December 20, 1964, in"As recited, Tolbert testifiedthat his conversations were with BillingsleyHe denied that he told Billingsley that he needed the services of aphysician"The entrymakes no referenceto Tolbert'shaving been absent fromwork because of illness If, as Wear testified,Tolbert wassuspended uponreporting for work after an absence,the date could not have been July 4becauseTolbert workedon July 3 If the date of suspensionwas July 3,Tolbert wasnot suspended until he completed work thatday AsIfind increditingTolbert's version,the date of suspension was July 5which the appropriate unit was described as employees ofthethreecafeterias,oneoperatedby ' one of theRespondents and two operated by the other RespondentIn the representation case, however, the Regional Directorheld that the employees of each Respondent constituted aseparate appropriate unitBecause the Union's demandhad not embraced an appropriateunit,theGeneralCounsel did not allege a violation of Section 8(a)(5) at theDryDock cafeteriaThe General Counsel contends,however, that the Union possessed majority status in theunitat that cafeteria and that a bargaining 'order isappropriate because of Morrison's extensive unfair laborpractices to destroy such status °° His position is foundedin the line of cases that includeN L R B v NorthwestEngineeringCompany,'376 F 2d 770 (C A D C.), cert.denied389 U S 932,J C Penney Co , Inc v. N L R B,384 F 2d 479 (C A. 10), and other cases cited in In. 13 ofR W Inc , d/b/a K-Mart Foods,170 NLRB No - 672The procedural matter involving the objections tothe electionThe Union's objections to the election at the Dry Dockcafeteria on April 15, 1965, and to the election at thepublic cafeterias on the next day are contained in a singledocument. Counsel for the General Counsel tried the casesin the mistaken belief that the Regional Director, whoconsolidated the cases and directed a hearing on theUnion's objections, had specifically placed in issue theobjections to the election of April 15 Thus, before thefirstwitness took the stand, counsel for the GeneralCounsel stated that he sought "in this case a bargainingorder at the Alabama Dry Dock locationMoreover, the amended complaint alleges that the unit atthat cafeteria is appropriate, and the Union's majoritystatus was litigated, as described hereinafter Additionally,counsel for Morrison's stated his understanding that theissue concerning a bargaining order was "one of theprincipal issues in this case." After the hearing, however,when the General Counsel and the Respondents filed theirbriefs, the latter brief made the point that the RegionalDirectorhad specificallyplaced in issue only theobjections to the election at the public cafeterias.d5Counsel for the General Counsel reacted by filing with mea motion to reoven the record for the purpose of receivingas an exhibit an "Amendment To Order Directing AHearingOn Objections," dated July 3, 1967. Theproposed amendment, signed by the Regional Director,would revise the. first paragraph of the original orderdirecting a hearing on the Union's objections so as to"The record does not disclose why the General Counsel has notrequested a bargaining order covering the unit in the two public cafeteriasPerhaps the Union did not obtain cards signed by a majority of theemployees in that unit,perhaps signed cards were impaired by theprounion activity of Herbert Davis,No I waiter and supervisor at theHighway 90 cafeteria,orWiggins,No 2 waiter and supervisor at theRoyal Street Cafeteria"At page 50 of the transcript,before the first witness was called and as Iwas reading from the captions of a number of exhibits so that they mightbemarked for identification,Iremarked that Resp Exh 7 is an orderdirecting a hearing on the Union's"objections involving both companies[Respondents] "Counsel fortheRespondentssaid,"Quite to thecontrary,"and I replied that my remarks had been based upon the caption,which named both Respondents Counsel for the Respondents then said,"The body of it indicates very clearly that it is only as to one of them " Idid not comprehend the full significance of counsel's comments,doubtlessbecause I had not become sufficiently familiar with the issues Counsel fortheGeneral Counsel said nothing concerning the comments of opposingcounsel, and the record does not disclose why 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecifically place-in issue the objections to both electionsOn July 21, 1967, counsel for,the Respondents filed hisopposition to the motion to receive the exhibit Thesedocuments and others are marked as exhibits in thefootnote '" I grant the General Counsel's motion andreceive the exhibits in evidenceMy reasons follow First,the Union filed detailed objections to,both elections, andincorporated the objections in a single document To denythe General Counsel's motion would be an injustice to theUnion, which was not represented at the hearing beforeme, and insofar as appears, was unaware that itsobjections to both elections had not specifically been putin issueSecond, by Order and Direction of July 15, 1965,in the representation case, the Board directed "that theRegional Director conduct an investigation of the issuesraised by the [Union's] objections ." Clearly, it wasthe Board's intent that action be taken in connection withboth electionsThird, in accord with the contention of theGeneral Counsel, and contrary to the argument of counselfor the Respondents. I believe that the Regional Director'sfailure to specifically mention the electionof April 15 inhisorder directing a hearing ontheUnion'sobjectionswas an inadvertency on his part or onthe part of thesubordinatewho drew the orderfor -himThat ordernamedbothRespondentsinthe-captionasEmployer-parties and, as we have seen,counsel for theGeneral Counseltried the cases on thetheory that theobjectionsto bothelectionswerein issue.On the otherhand,when the Regional Director issued documentsrelating to one or theother ofthe Respondents,but not toboth,he named only one in the caption(See the tallies ofballots and certifications of, results of elections.)Fourth,no prejudice will result to the Respondentsby my grantingthe GeneralCounsel'smotionThe Union'sobjections toboth elections have been litigated,in large part, as allegedunfair labor practices.The factsupon which the GeneralCounselrequests a bargaining order are all in the recordThe defense evidence is there too3Thequestionwhether Yeager wasa SupervisorJeanetteYeagerwas a leading participant in theUnion's activity at the Dry Dock cafeteria and wasinstrumental in securing employees' signatures to cardsAt times she was aided by her -husband, an employee oftheDry Dock Company who ate meals in the cafeteriaand who was known to Morrison's employees. If Yeagerwas a supervisor, as the Respondents contend, ' asubstantial number of cards cannot be counted and theUnion never possessed majority status.Yeager worked for Morrison's from about May 1955 toMarch 28, 1965. She began as a salad girl, making saladsand keeping a sufficient number of salads in the servingline.Subsequently, she operated a cash register at the endof the line, while performing additional tasks when mealswere not being servedAt an uncertain time, perhaps1961,Yeager assisted the office girl in maintaining"Trial Examiner's Exhibits I through 6 are, respectively, (I) the GeneralCounsel's motion, to which is attached his proposed amendment and anextra copy of the Union's objections to the election. (2) The Respondents'request for time within which to file opposition, dated July 6, 1967, withcovering letter attached, (3) a copy' of my letter of July 10 fixing the timewithin which such opposition could be filed, (4) a copy of a letter of July12 from counsel for the Respondents to counsel for the General Counsel,(5) a copy of -a letter of July 12 from counsel for the Respondents to theRegional Director, and (6) Respondents' opposition, dated July 18, withcovering letter attachedrecordsand reports, and when that girl quit heremployment,Yeagerbecamethe office girlAbout 1963Yeagerwas hospitalized and her placein the office wastakenby Jean Young. WhenYeager returned to work sherequested that she be relievedof her officeduties and bepermitted to work inthe cafeteriaproper, including theoperation of a cash register,and her request was granted.As the office girl, Yeagerwas paid$110 per hour and shecontinuedto receivethe same wage until her employmentendedHastings,the formerassistantmanager at the cafeteriawho was a witnessfor theGeneralCounsel,testified, andIfind,thataftermanagement"receiveda letter thatsupervisors could notvote"in the election,she had aconversation with Mills and Rehwmkel inwhichthe lattersaidthatYeager would bemade a supervisor so thatYeager wouldbecome ineligibleto voteHastings testifiedfurther thatYeager'sduties and hourly wagewere notchanged.41Yeager's employmentwas terminatedprior totheelection,butshewas. stillemployedwhen thepre-election hearing in the representation case was held.and when the Regional Director'sDecision and Directionof Electionthereinwas issuedYeager did not testify atthat hearing,nor didany employeeHillwas the onlywitness concerning personnel and jobs attheDry. DockcafeteriaTheRegionalDirector, relying uponHill'stestimony,found that Yeager supervised 8 employees andmade effective'recommendations in personnel matters.According, he excluded her from the unit.Race, the Union's organizer, appeared for it at thepre-election hearing, and it was there that he learned thatMorrison's contended that Yeager was a supervisor Atthe.nextunionmeeting,Race told Yeager of Hill'stestimony, and Race and Yeager discussed her duties 48On the following morning when Yeager was at work, shesaid jokingly toWard, "Alice, you are fired I am asupervisor today " On the same day, Yeager went to theoffice to see Rehwinkel, the manager She asked Young,the office girl, to make notes concerning her conversationwith Rehwinkel Yeager told Rehwinkel that she had beentold ,at the union meeting that she was a supervisor, andshe asked that he tell her when she had become oneRehwinkel replied that he did not know what she wastalking aboutYeager also said that she wanted to knowwhy she was not receiving a supervisor's pay, and againRehwinkel said that he did not know what she was talkingaboutHe said too that he would "be glad to find out for[her]," to which she responded, "please do," but it doesnot appear that Rehwinkel spoke to her of the matteragain ,9He was transferred to other employment a fewdays after talking with her"Hastings also testified that other employees were mentioned as personsto be made supervisors so that they would be unable to vote Neither Millsnor Rehwinkel specifically contradicted Hasting See fn 5"Race also told Yeager that she could vote a challenged ballot Later,10 days before the termination of Yeager's employment, the RegionalDirector issued his decision Race took no steps in the representation casetohave the Regional Director's determination concerning Yeageroverturned"The findings are based upon Yeager's credited testimony whichRehwinkel did not deny Young, a witness to the conversation, testified fortheRespondentsAccording to Young, she could remember only thatYeager had asked when Yeager had become a supervisor, to whichRehwmkel had responded that he was sorry, that he could not answer thequestionYoung testified further that her memory was not refreshed by her'handwritten notes concerning the conversationWhen Young testified, herposition was assistant manager of the cafeteria She impressed me as notbeing a candid witness and as being reluctant to give any testimony thatwould be unfavorable to the Respondents MORRISON CAFETERIA COMPANY, INC.611The principal testimony that Yeager was a supervisorwas given by Hill and Rehwinkel Before that testimony isrecited,certainobservations should be made First, asubstantial number of employees testified that Yeager wasnota supervisor It is unnecessary to lengthen thisdecisionby a recitation of much of that testimonySecond, Yeager was not paid a supervisor's wage Sheearned $1.10 hourlyKnight,a salad girl who alsoperformed additional tasks, was paid $1.13 or $1 15hourlyHelen Brown performed various tasks, includingthat of a cashier, and was paid $1 25 hourly Morris, abaker, earned $1 15 hourly, Blackmon, the head baker,earnedabout$1 20 hourlyHastings,theassistantmanager,earned$275monthly.Third,certaincomparisons between the public cafeterias and the DryDock cafeteria are appropriateAt the Royal Streetcafeteria, there were 50 to 60 employees At the Highway90 cafeteria, the number was 40 to 50 Of the total ofabout 100 employees, at least 30 were waiters (supervisedby the No I and No 21 waiters) and about 70 weresupervised by the manager and the assistant manager ateach of the two cafeterias On the other hand, there wereno waiters at the Dry Dock cafeteria and the number ofemployees varied from about 20 to 30 according to thenumber of workers employed by the Dry Dock CompanyItfollows that, if Yeager was a supervisor, there werethree supervisors at the Dry Dock cafeteria for 20 to 30employees, whereas at the two public cafeterias there werefour supervisors for about 70 employeesYeager and Rehwinkel worked on the first shift from4 30 a m to about 1 30 p m Hastings worked the secondshift, beginning at I I a m , but there were occasions whenRehwinkel told her to report to work earlier Hill, a vicepresident inMorrison's operations, testified that he didnot go to the Dry Dock cafeteria "very often " AlthoughHill's testimony in the pre-election hearing was the basisof the Regional Director's determination that Yeager wasa supervisor, it develoved at the hearing before me thatHill had little firsthand knowledge of Yeager's work Thelatterworked as a cashier on one of the serving linesduring the hours that the cafeteria was oven for breakfastsand lunchesWhen the cafeteria was closed before thosemeals, she performed other functions According to Hill,Yeager was "a head line girl" who spent 60 to 75 percentof her time in supervising' employees in the serving lineand the remainder of her time as a cashier Hill testifiedfurther that Yeager was' the supervisor on the downstairsserving level, thatRehwinkel supervised 'upstairs, thatYeager instructed employees in preparing to servebreakfast, that she shifted employees from one work placeto another when necessary because an employee did notreport to work on a particular day, that Yeager left herplace at the cash register when business was slow in orderto"move around and see how the food was on thecounter," that after breakfast had been served it wasYeager's responsibility to- see that the leftover food wassent to its proper place upstairs and to clean and preparethecafeterialineforservinglunch.Hilltestifiedadditionally that Rehwinkel had to leave the cafeteria attimes, e g , to make daily trips to a bank, that Yeager'wasin charge of the cafeteria upon such occasions, that uponother occasions when Rehwinkel had to be away forextended periods, Hastings worked the first shift andtogetherwithYeageroperatedthecafeteriainRehwinkel's absence, and that Yeager had authority torecommendhires,layoffsanddischargesOncross-examination,Hill testified thatYeager supervisedabout eight employees on three serving linesHe thentestified that he did not "remember exactly seeing her doany of this [supervision]," that he 'did not go to thecafeteria "very often," that he did not really know howmuch time Yeager spent in supervising, and that histestimony was based upon information given to him by hissubordinateswho were Yeager's supervisorsHillwasunable to name anyone whom Yeager supervised orrecommended for disciplinary action, and he testified thathis information that she had recommended such actionwas based upon remarks to him by his subordinates infact,according to Hill, Rehwinkel had told Rehwinkel'ssuperiors of such action and they, in turn, had told HillIn summary, Hill's testimony was not based upon hispersonal observationsMoreover, none of the employeeson the serving line testified that Yeager was a supervisorWe, turn to Rehwinkel's testimonyHe testified thatYeager was the "head line girl on the first shift," thatAssistantManager Hastings-was the head counter girl onthe second shift,'" that Yeager supervised as many as 8 or10 employees but that the average number was 4 or 5, andthat Yeager performed such other tasks as filling salt andpepper shakers, cleaning tables, and sweeping the floorWhen an employee on the serving line failed to report towork, according to Rehwinkel, a "back-up girl" would bepresent and Yeager would assign that girl to the place oftheabsent employee, and that, -when more than oneemployee was absent, everyone, including Rehwinkel, had"to pitch in together" to assure that the line functionedproperlyRehwinkel testified ' further that -upon hisabsences from the cafeteria before Hastings reported towork, Yeager was in charge of the downstairs portion ofthe cafeteria, that Yeager recommended that individuals,includinghersister,behired,andthatYeagerrecommended the discharge of an employee named BettySmith three times before Rehwinkel discharged Smith Onthe other hand, Hastings testified that she reported towork early at Rehwinkel's direction upon occasions whenhe had to leave the cafeteria, and Yeager testified that noone was in charge upon the occasions when Rehwinkel leftthe cafeteria before Hastings arrived Yeager also testifiedthat she recommended individuals for employment whenshe noticed that additional employees were needed, andRehwinkel acknowledged that employees in addition toYeager recommended that individuals be hired Yeagerdenied that she recommended Smith's discharge, testifyingthat she did not know whether Smith had quit or beendischargedFinally,Rehwinkel testified that upon severaloccasions, once at Yeager's request, he announced toemployees that Yeager "was in charge" and that they"were directly responsible to" herHe testified furtherthat it was his practice, upon hiring an individual to workunder Yeager, to introduce the new employee to Yeagerand to direct the employee to obey Yeager Inelaboration,Rehwinkel named two former employees ashaving been present at such an announcement by himabout 1963 or 1964, and one employee as having beenpresent to hear an announcement after Yeager ceasedworking in the office The latter employee, Ward, crediblytestified thatYeager was not a supervisor and that shehad not been told the contrary, as did a number of otheremployees. Yeager credibly denied that Rehwinkel eversaid in her presence that she was a supervisor and that sheever requested him to tell employees that she was one Infurtherelaboration,Rehwinkel: identifiedJosephineWeaver as a new employee whom he directed to obey'""Head counter girl" may be synonymous with "headlinegirl "Rehwinkel referred to employees who worked on a serving line as "linegirls" and "counter girls " 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDYeagerWeaver testified, however, that Yeager was not asupervisor and that no one had said the contraryThe credible evidence will not support a finding thatYeager was a supervisor She testified, and I find, that sheperformed numerous tasks, as did other employees, thatupon occasion when she needed aid in a particular task,she asked another employee to help her, and that shenever told any employee to work at any particular taskunlessshe did so by relaying directions from Rehwinkel orHastings.Yeagerwas an experienced employeeHerabilitywas superior to that of various employees asdemonstrated by the fact that she operated a cash registerand had worked in the office I have no doubt that fromtime to time Rehwinkel sought to make use of herabilities, but I do not believe that her relations with otheremployees required any independent judgment In view ofthe factual recital above, I must conclude that Yeager wasnot a supervisor `iThe remaining issue concerning Yeager's status iswhether I am bound by the Regional Director'sdetermination in the representation case that she was asupervisor That determination, as recited, was based uponHill'stestimonyTheRegionalDirectorand/or theGeneral Counsel were not parties to that case and did notpresentevidenceconcerningYeagerMoreover, theRegionalDirectorhas,ineffect,repudiatedhisdeterminationThe repudiation follows from the fact thatthe Regional Director, with knowledge of Yeager's unionactivity, issued the amended complaint alleging,inter alia.that since December 24, 1964, the Union has possessedmajority status at the Dry Dock cafeteria As I have said,the Union could not have possessed such status if Yeager,the leading solicitor of signatures to cards, had been asupervisorThe Respondents, in contending that I ambound by the Regional Director's determination, point tothe Union's failure to request review of that determinationby the Board, citing Section 102 67(f) of the Board'sRules and Regulations, Series 8, as amended, which readsThe parties may, at any time, waive their right torequest review Failure to request review shall precludesuch parties from relitigating, in any related subsequentunfair labor practice proceeding, any issue which was,or, could have been, raised in the representationproceeding.Denialofarequestforreview shallconstitutean affirmance of the regional director'sactionwhich shall also preclude relitigating any suchissues in any related subsequent unfair labor practiceproceedingThe quoted provision is inapplicable Here the RegionalDirector, who was not a party to the representation case,changed his mind concerning Yeager's status The Boardhas corrected itself and, a regional director in a caseinvolving supervisory statusBurlington Food Store, Inc .and Delaware Food Store, Inc ,172NLRB No. 73Surely Section 102 67(f) does not preclude the RegionalDirector's correcting himself by the method he has chosenhereMoreover, that section is not so broad as one maythink at first glanceMcEwen Manufacturing Companyand Washington Industries. Inc ,172 NLRB No 99 TheRespondents contend that Yeager was a representative ofmanagement who improperly, because she was suchrepresentative,participatedintheorganizationalmovement Yeager's status is disputed, her participation isconcededThe dispute is properly one for determination"There is testimony by Young concerning Yeager's status I need notrecite itBecause of its substance,plusmy evaluation of Young'scredibility(see fn 49), it has little value on the issue of Yeager's statusby a trial examiner Perhaps a hypothetical case willclarify the point If Yeager had engaged in antiunionactivity, instead of prounion activity, and if the RegionalDirector had alleged in the complaint that such activityviolatedSection8(a)(1),theRespondents could haveasserted that I was not bound by the Regional Director'sdetermination of supervisory status and that they wereentitled to have Yeager's status determined by a trialexaminer upon a full record made in conformity with theAct and the Administrative Procedure Act, 5 U S C Sees1001,et seq, Amalgamated Clothing Workers of America,AFL-CIO v N L R B (Sagamore Shirt Company),365F.2d 898 (C A D C ),McEwen, supraIsee no substantialdifferencebetween the hypothetical case and the onewhich exists here4 The unit and the Union'smajority statusThe amended complaint alleges that the appropriateunit consists of all employees of Morrison Food Service atthe Dry Dock cafeteria, exclusive of all other employees,`zprofessionalemployees,guards,watchmen,andsupervisorsasdefined in the Act The Respondents'answer denies the allegation,but it appears from theRegionalDirector'sDecision and Direction of Electionthat the unit is one advocated by Morrison'sintherepresentation case I find that the unit is appropriateThe record contains a number of union cards signed byemployees in the unit Each card,entitled"ApplicationforMembership,"isacombinationapplicationformembership in the Union's parent International and anauthorization to the International and Local to bargaincollectively on behalf of the signer The heading of thecardand the explicit application formembershipconstitute"one thing an employee would readilyunderstand,"N L R B v S ENichols Company,380F 2d 438, 442 (C A 2),quoted with approval inN L R BvSouthland Paint Company inc ,394 F 2d717 (C.A 5)Most of the cards were identified by their respectivesignersA few were identified by a handwriting expert Afew were identified by other individuals Contrary to theRespondents'contention,authentication of signatures oncardsmay be by witnesses who saw employees signN L R B v Merrill,d/b/aMerrillAxle andWheelService,388 F 2d 514(C A 10). Before we reach the totalof the cards as compared with the number of employees inthe unit, there are issues concerning whether any cards arenot to be counted because of alleged misrepresentationsand threat Lee Ernest James testified that he and threeother employees(who were not witnesses)received cardsfromYeager and signed them in the cafeteriaOncross-examination, in response to leading questions, Jamestestified thatYeager spoke of only one purpose for thecards,ie , to have an election to"get a'union in " Onredirect,when James was asked to recite Yeager'sremarks,hedidnotmentionanelectionInstead,according to James, Yeager "give us the cards so wecould get a union in there, that means we get more moneyover there, and we weren't making. anything"Stillonredirect, James testified that he could not recall anything"The term"all other employees"was used by the Regional Director inhisDecision and Direction of Election to refer to Young,then the officegirlThe term is equally applicable to Young's successor, if any, in thatcapacityTheRegionalDirector,characterizingYoung as "officemanager,"held that she was not a supervisor,but that he could notdetermine whether she was a confidential employee, and that she would bepermitted to vote a challenged ballot Young quit her employment beforethe election and did not seek to vote MORRISONCAFETERIA COMPANY,- INC..613be tired after ,the union came in " Hall's testimonyconcerning her impression is weakened by her testimonythat later that day Yeager spoke "in the same way" toWard, but that Hall did not recall what Yeager had saidWard testified that she received a card from Yeager, butshe did not testify. that there was any threat In any event,Hall testified further that she nad been an officer in alabor organization, that-she knew that "you cannot tellsomeone when they sign, a union card that they are goingto get fired if they don't sign it," and that she "signed thecard because [she] thought the union was a good idea"and because she is "just for unions " Young, who hadbecome assistantmanager of the cafeteria, before thehearing, was called as a witness by the Respondents, butshewas not asked about the alleged threat on directexaminationThe subject came up on cross-examinationand she testified that she "was under the impression" thatif she did not sign the card she would lose her job if theUnion "came in," that.the impression had been obtainedfromYeager's remark which, "to the best of [her]knowledge," was that "if the union goes in you are out ofa job if you do not enter into it " Young testified also that,sheandYeager were friends and "saw one' anothersocially," that each morning at the truck stop the personspresent "were all smiling and laughing and talking," thatthey could have been,laughing at the time of Yeager'sremark, and that she, , Young, might have treated theremark as '.a joking threat " On redirect, Young wasasked it the persons present were laughing and jokingwhen the remark was made, and she answered, "As Iremember, no, sir," but that they,were laughing "all.thetime," although she did not recall any jokes that morningDrinkard, who signed a card at the truck stop, was not awitness, nor were Messrs Hall and Young On the otherhand, both Mr and Mrs Yeager denied that she made athreat,but it is unnecessary to evaluate their denialsThreats were not a campaign tactic of individuals whosolicited signatures to cards, and the testimony of MrsHall and Mrs Young is not persuasive that Mrs -Yeager.used such a tactic in a serious manner , Moreover, MrsYoung's conduct does not indicate that she thought thatshe had been threatened She delivered to Blackmon thecard that the latter signed Too, as has been recited,Young is the individual who gave Assistant ManagerHastings the news that the organizational campaign wasunderway Young told Hastings that she had signed a cardand that Yeager was active in the campaign, but Youngdid not tell Hastings that Yeager had threatened herThere were 28 union cards offered in evidence, 25 werereceived, 3 were rejected as inadequately identified Thereisa 29th card, the one that William L Robinson testifiedthat he signed. See footnote 8 1 do not count it becauseitisnot in evidence and I do not know the date thatRobinson signedOf the 25 cards received, 22 bearvarious dates during December 1964 and all were stampedin the Regional Office in New Orleans as having beenreceived there on' December 28, a Monday ' -Another,Morris' card, does not bear a stamped date but .shetestified that she signed it on or about the date it bears,November 7 The remaining two cards of those receivedwere signed by Delores Alford and Josephine.Weaver whobegan work for Morrison's during January 1965 Theircards are dated January 27 on the obverse sides withstamped dates of March 29 on the reverse sides, and theseemployees testified that they signed the cards on or aboutthe former dateThe Union's demand that the Respondents bargain wasmade by letter of,December 20, 1964 The demand wasrejected by letter of December 28 The record contains anelsethatYeager saidOn recross, however, Jamesanswered affirmatively a question whether Yeager had'said that the way to obtain more money would be to.havean election and select the Union I do not credit James'testimony in response to leading questions that Yeagerrepresented the cards as having a single purpose, i e , toobtain an electionYeager testified that she talked to allof the employees about signing cards, but that she did not"know anything about an election',' and did not speak ofone to employees The testimony of various employees-isclear that Yeager did not rriention an election to them,and I do not believe that such an event was a part 'of hersolicitationsNext,WillieMae Knight, a witness for theGeneral Counsel who signed a card at a union meeting,was asked on cross-examination whether "a union man"had said at the meeting that cards signed by a majority ofthe employees were needed in order to obtain an election(The Board does not have such a requirement ) 'Knightanswered that she did not "remember what he said, sir,"because of the passage of time It then develoved thatKnight had signed a statement to the effect that at aunionmeeting duringDecember 1964 someone whocharacterized himself as a union representative had saidthat the Union needed a majority of signed cards for anelection and that "the election would 'determine whetheror not the employees got a union or not " Knight wasasked whether the contents of the statement reflected herrecollection as a witness, and, she answeredA What happened at' the meeting and signing thecard I fully understood that I was signing for a union,but as I related the story, told the man [who took thestatement] 'my statement was that we had to have amajority for the election, but I- knew that we weresigning for a union, not for an electionIdo not believe that Knight's written statement and hertestimony relating to it establish a misrepresentation by aunion, representative concerning the purpose of the cardsNo other employee testified that any representative of theUnion, identified or unidentified, said at a union meetingthat the purpose of the cards was-to obtain an electionSurely, if signatures to cards had been solicited upon therepresentation that an election was to be held, morewitnesseswould have given testimony to that effectMoreover, two representatives of theUnionwerewitnessesKnight did not identify either of them as theman who made the remark, nor is there anything in thetestimony of either to indicate that one or_the other madeitWe turn to the evidence concerning an alleged threat byYeager to induce employees to sign cards The occasionwas early one morning during December 1964 when a fewemployees and their spouses gathered at a truck stopbeforegoing to work Present were Yeager and herhusband, Young and her husband, Delores Hall and herhusband— and Ozzie Drinkard The women, includingDrinkard,were employees. Young and Drinkard, andperhapsHall, signed union cards upon that occasion.During the presentation of the General Counsel's case,counsel for the Respondents stated that he had evidence ofa threat by Yeager upon that occasion and that heexpected to offer itHe did not do so, however I calledHall as a witness because neither attorney was willing tocallherShe testified that she received her card fromYeager in the truck stop, that Yeager told her that thecard "was for the union" and "explained what the unionwas," and that, while she could not recall Yeager's words,asYeager "talked about the card"- Yeager gave her "theimpressionthat if we didn't sign the card, we would 614DECISIONS OF NATIONALLABOR RELATIONS BOARDexhibit naming the employees in the unit during the sixworkweeks that ended -between December 26, 1964, andJanuary 30, 1965, inclusive The exhibit is incomplete inthat Yeager's name is not listed Counting Yeager becauseshewas not a supervisor, the numbers of employeesduring those workweeks varied from 27 , to 30 Byworkweeks, the figures are as follows, with card signersidentified in footnotesDecember 26. and January 2, therewere 22 signers among 29 employees," January 9, therewere 23 signers among 27 employees," January 16, therewere 21 signers among 30 employees,55 January 23, therewere 20 signers among 28 employees," and January 30,there were 22 signers among 29 employees 11The record also contains a list of employees, entitled"EligibilityList,"which was prepared for use in theelectionofApril15Itcontains 19 names and isincomplete in thatWard's name is not listed Of the 20individuals, the 13 named in the footnote had signedcards 58-Ifind that the Union possessed majority status duringthe workweek beginning June 20, 1964,- the date of theUnion's ,letter requesting recognition and bargaining Ifindfurther that the Union has been the exclusiverepresentative of all employees in the appropriate unit atall times material herein5ConclusionsWe have seen the basis of the General Counsel'srequest that Morrison F'ood' Service be required to bargainwith the Union as the representative of employees at theDry Dock cafeteriaWe have seen too the extensive unfairlabor practices in which both Respondents engaged in theCity of Mobile with the object of assuring the `Union'sdefeat in the electionsAdditionally, because some invaliddischarges occurred after the elections, it is reasonable toconclude that another object was to prevent fair secondelections if ones should' be directed I conclude that theresult of the election at the Dry Dock cafeteria is a lessreliable indication of the employees' desires than theirapplicationsfor -membership in the -Union"[Alreasonable vindication of the Act and its purposes is bestsuited by returning these parties [Morrison Food Serviceand the Union] to thestatus quo anteand compelling theCompany to commence - bargaining,"A'L R B- vNorthwest Engineering.376 .F 2d at 773"Blackmon,Brown,Calhoun,- Carr,LChestang,ZChestang,Drinkard,Fultz,Hall,Horton,August Jackson,L James, R James,Willie Knight,Lassiter,Polk,W F Robinson, Smith,Ward, F Williams,Yeager,and Young"Of the individuals named in fn 53, Drinkard did not work for anindefinite period of time because of an on-the-job injury and, following her,recovery,she did not return to work, Carr and Smith were absent duringthisworkweekMorris, a card signer who had been absent during the 2workweeks next preceding,returned to work The cards of these fouremployees are properly counted"Carr returned to work, ,butSmith was still absent during thisworkweek Their cards are properly counted,as is that of Morris Hall'scard is not counted because she quit Drinkard'scard is not countedbecause I do not know when she recovered from her injury and decided toquit"By this date,Smith had returned to work The number of card signersisdecreased by one,however, because R James quit"By this date, Alford and Weaver had begun work"Alford, Blackmon, Brown, L Chestang, Z Chestang, Fultz, Horton,Polk,W F Robinson,Smith,Ward,Weaver,and F WilliamsIVTHE OBJECTIONS TO THE ELECTIONSThe Union filed seven objections fo the elections, noneof which included any of the invalid discharges.'Upon thebasis of my findings that the Respondents violated Section8(a)(1)prior to the elections, I recommend that theUnion's objections be sustained and that the results of theelectionsbe set aside I recommend further that theRegional Director conduct a second election, at a time tobe fixed by him, among the employees in the appropriateunit at the two public cafeterias Finally, I recommend, inview of my determination that Morrison Food Serviceshould be required to bargain collectively, that Casel5-RC-3029beclosedinsofarasitinvolvesthatRespondent--V THE REMEDY-Having found that the Respondents have engaged inunfairlaborpracticesaffectingcommerce, I shallrecommend that they cease and desist therefrom' and thatthey take affirmative action to effectuate the policies ofthe Act Because the Respondents, along with their parentcorporation,Morrison Consolidated, constitute a single,integrated business enterprise, it is'appropriate that theRespondents, jointly and severally, be required to remedythe violations of Section 8(a)(3)On the other hand, therequirementthatServicebargaincollectively is applicable to that Respondent aloneIshall recommend that the Respondents offer Bryant,Cruse, Eaton, Morris, Schultz and Walton immediate andfullreinstatementtotheirformerorsubstantiallyequivalent positions(ChaceNational Bank,65NLRB827), without prejudice to their seniority or other rights orprivileges, and that the Respondents make whole each ofthem and Tolbert for any loss of pay he or she may havesuffered as a result of the discrimination against him orher, by payment to him or her of a sum of money equalto that which he or she normally would have earned fromthe date of the discrimination to the date of'a proper offerof reinstatement,59 less his or her net earnings(CroscettLumber Co .8NLRB 440, 497-498) during said period,the payment to be computed on a quarterly basis in themanner established inA L R BvSeven-UpBottlingCo , Inc .344 U S 344, with interest at 6 percent perannum,N L R B v George E Light Boat Storage. Inc .373,F 2d 762,'766 (C A 5) " I shall recommend also thattheRespondents preserve and, upon request,makeavailable to the Board or its agents, for examination andcopying,allpayroll, records, social security paymentrecords, timecards, personnel records 'and` reports, and allother records necessary to analyze the amounts ofbackpay and the rights to reinstatement under the termsof these RecommendationsInview, of the nature of the Respondents' unlawfulconduct and its underlying purpose and tendency, I' findthat the unfair labor practices found are persuasivelyrelated to the' other unfair labor practices proscribed andthat danger of their commission in the future is to beanticipated- from the course of the Respondents' conductin the pastN L R B v Express Publishing Co ,312 U S"Tolbert'sbackpay shall 'include the period of his suspension as well asthat of his termination, but, as recited in the discussion of his termination,his backpay shall be tolled as of the date he declined reinstatement"Ihavenot included the usual provision concerning offers ofreinstatement to discrimmatees upon their discharge from the ArmedForces because I think that such provision would be unrealistic in view ofthe ages and/or sex of the discrimmatees-' MORRISON CAFETERIA COMPANY, INC.615426, 437 This is-particularly true because.the discharge ofemployees for union membership or activity, striking as itdoes at their means of livelihood, "goes to the very heartof the Act,"N L R B v 'Entwistle Manufacturing Co ,120 F 2d 532, 536 (C A- 4) In order, therefore, to makeeffective the. interdependent guarantees of Section 7, ishall recommend further that the Respondents cease anddesistfrom infringing in any manner upon the rightsguaranteed in said sectionUpon the basis of the above findings of fact and uponthe entire record in the cases, I make the followingCONCLUSIONS OF LAWIThe Union is a labor organization within themeaning ofSection 2(5) of the Act2All employees-of Morrison Food Service at the DryDock cafeteria,exclusiveofallother , employees,professionalemployees,guards,watchmen,andsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the-Act3During the workweek beginning December 20, 1964,the Union was, and at all times thereafter has been, theexclusive representative of all employees in such unit forthe purposes of collective bargaining4By discouraging membership in a labor organizationthrough discrimination in employment, and by interferingwith, restraining, and coercing employees in the 'exerciseof their rights under the Act, the Respondents haveengaged in and are engaging in unfair labor practicesaffecting commerce. within the meaning of Sections 8(a)(3)and (I) and 2(6) and (7) of the Act5The allegations of the amended complaint have notbeen sustained insofar as they allege that the Respondents(I) invalidly discriminated against Beckham, Fultz, Horn,Moore, and Sanders, and (2) violated Section 8(a)(I)other than as found herein-RECOMMENDED ORDERUpon the entire record in the cases, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby recommend thatA The Respondents, Morrison Cafeteria Company,Inc , and Morrison Food Service of Alabama, IncMobile,Alabama, their officers, agents, successors, andassigns, shallICease and desist from(a)Discouragingmembership in Hotel & RestaurantEmployees and Bartenders International Union, Local176, AFL-CIO, or in any other labor organization of theiremployees, by discharging or suspending any of theiremployees' because of the latter's union or concertedactivities, or in-any other manner discriminating in regardto the employees' hire or tenure of employment or anyterm or condition of employment(b) Interrogating and threatening employees concerningunion activities(c) Promising employees improved wages as a means ofdiscouraging union activities(d)Requesting employees to report to management ifanypersonshouldspeaktothem ' about a labororganization(e)Attempting to instill in employees a sense of fearthat unionization will bring on strikes and a loss of jobs(f) In any other manner, interfering with, restraining orcoercing employees in the exercise of the rights guaranteedinSection 7 of the Act-2Take the following 'affirmative action which isnecessary to effectuate the policies of the Act(a)OfferClemmie Bryant, Harold Cruse, EdwardEaton, Zella Morris, Sadie Schultz, and Marion Waltonimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights or' privileges, and makewhole each of them and Eddie Tolbert, in the manner setforth in "The Remedy" section of this Decision(b)Preserve and make available to the Board or itsagents all payroll and other records, as set forth in saidRemedy section(c)Post in conspicuous places, including all placeswhere notices to employees customarily are posted, at allof the cafeterias operated by them in Mobile, Alabama,copies of the attached notice marked "Appendix A ' 61Copies of said notice, to be prepared by the Respondentson forms furnished by the Regional Director for Region15,shall,afterbeingsignedbytheRespondents'representatives,bepostedbythempromptlyandmaintained by them for at least 60 consecutive, daysthereafterReasonable steps shall 'be taken by theRespondents to ensure that said notices are not altered,defaced, or covered by any material(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps theRespondents have taken to comply herewith ":BTheRespondent,MorrisonFoodServiceofAlabama, Inc , its officers, agents, successors, and assigns,shalltake the following additional affirmative actionwhich is necessary to effectuate the policies of the ActIUpon request,bargaincollectivelywiththeabove-namedlabororganizationasthe,exclusiverepresentative of all employees in the aforesaid unit and, ifan understanding be reached, embody such understandingin a signed agreement2Post in conspicuous places at the cafeteria which itoperates inMobile, Alabama, including all places wherenotices to its employees customarily are posted, copies ofthe attached notice marked "Appendix B "63 Copies ofsaid notice, to be prepared by this Respondent on formsfurnished by said Regional Director,, shall, after beingsigned by this Respondent's representative, be posted by itpromptly and maintained by it for at least 60 consecutivedays thereafterReasonable steps shall be taken by thisRespondent to ensure that said notices are not altered,defaced, or covered by any material3Notify said Regional Director'in writing, within 20days from the receipt of this Decision, what steps thisRespondent has taken to comply with provisions B, I and2, above"In the event that this Recommended Order be adopted by the Board,the words "a Decision and Order of the"shall be substituted for the words"the Recommended Order of a Trial Examiner of the"in the notice Inthe further event that the Board'sOrder be enforced by a decree of court,the words"a Decree of the United States Court of Appeals Enforcing anOrder of the"shall be substituted for the words"aDecision and Order ofthe "In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith ""See fn 61,supra"if this Recommended Order should be adopted by the Board, thisprovision shall be modified to read"Notify said Regional Director inwriting,within 10 days from the date of this Order, what steps thisRespondent has taken to comply with provisions B, I and 2,above' 616DECISIONS OF NATIONAL L ABOR RELATIONS BOARDIT IS FURTHERED RECOMMENDED that (1) the amendedcomplaint be dismissed to the extent that it alleges unfairlabor practices not found herein, and (2) the objections tothe elections in Case 15-RC-3029 be sustained, the result,of the elections be set aside, a second election beconductedamong employees of Morrison CafeteriaCompany, Inc , and the case be closed insofar as Itinvolves Morrison Food Service of Alabama, IncAPPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer'of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,'we hereby notify ouremployees thatWE WILL NOTdischarge,suspend,orotherwisediscriminate against any of our employees because theyjoinor engage in activities on behalf of Hotel &RestaurantEmployees and Bartenders InternationalUnion,Local 176,AFL-CIO,or any other labororganizationWE WILL NOTquestionorthreatenemployeesconcerning their union activitiesWE WILL NOT promise employees improved wages asa means of discouraging union activitiesWE WILL NOT request employees to report tomanagement if any person should speak to them aboutthe above-named union or any other labor organizationWE WILLNOT attempt to instill in employees a senseof fear that unionization will bring on strikes or a lossof fobsWE WILL NOT violate any" of the rights which youhave under the National Labor Relations Act to loin aunion of your own choice and to engage in unionactivities, or not to join a union and not to engage in'such activitiesWE WILL offer Cleimmie Bryant,HaroldCruse,Edward Eaton,ZellaMorris,SadieSchultz,andMarionWalton immediate and full reinstatement totheir former,jobs,or equivalent ones, and pay them andEddie Tolbert backpay to cover the earnings they lostbecause we discharged themAllour employees are free to become or remainmember, of Local 176, or any other union, and they alsoare free to refrain from joining any unionDatedByMORRISON CAFETERIACOMPANY, INC ANDMORRISON FOODSERVICE OF ALABAMA,INC(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provision,, they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding (Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527T6391APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE wn_I, upon request, bargain collectively withHotel& Restaurant Employees and BartendersInternationalUnion,Local 176, AFL-CIO, as theexclusiverepresentativeofallemployees in thefollowing bargaining unit, and we will embody in asigned agreement any understanding reachedAll employees at the Dry Dock 'cafeteria, exclusive ofallother employees, professional employees, guards,watchmen, and supervisors as defined in the ActMORRisoN FOODSERVICE OF ALABAMA,INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, T6024 Federal.Building (Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone X27-6391